Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 1 of 61

Exhibit 1
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 2 of 61

THE VIRTUES OF UNVIRTUOUS SPACES

A. F. Levy"

“A few nights ago a drunken man—there are lots of them
everywhere nowadays—was crawling on his hands and knees under
the bright light at Broadway and Thirty-fifth street. He told an
inquiring policeman he had lost his watch at Twenty-third street and
was looking for it. The policeman asked why he didn't go to Twenty-
third street to look. The man replied, ‘The light is better here.”

INTRODUCTION

Almost exactly a century after Chicago’s Superintendent of
Compulsory Education warned that “[m]Jore girls enter the White
Slaver’s mart through the portals of the disorderly dance hall than
through all other agencies,”2 a nonprofit advocate publicly
denounced the Internet marketplace Craigslist.org (“Craigslist”) as
“the Wal-Mart of online sex trafficking.”’ The similarity between
these accusations evinces the strong general resemblance between
the early-twentieth-century fight against so-called “white slavery”
and the modern war on sex trafficking. More specifically, however,
it points to a shared mistake: namely, the notion that fighting
venues in which exploitation takes place is tantamount to fighting
exploitation itself. In fact, neither the “disorderly dance hall” nor
Craigslist caused abuse; both, however, brought heterodox (and
sometimes exploitative) sexual practices out of the shadows.? Both
were consequently denounced as unvirtuous spaces and turned into
the targets of anti-exploitation campaigns. But this strategy is

 

Adjunet Professor of Law, Notre Dame Law School.

1. Washington's Birthday, KINGSTON DAILY FREEMAN, Feb. 21, 1925, at 7,
https://perma.cc/ADV4-GDJZ.

2. H.W. LYTLE & JOHN DILLON, FROM DANCE HALL TO WHITE SLAVERY 1
(1912).

3. Steve Turnham & Amber Lyon, Sold on Craigslist: Critics Say Sex
Crackdown Inadequate, CNN (Aug. 4, 2010, 5:25 AM), https://perma.cc/PD6G
-ZAMBF.

4. See Backpage.com, LLC v. Dart, 807 F.3d 229, 234 (7th Cir. 2015), cert.
denied, 137 S. Ct. 46 (2016) (“Fetishism? Phone sex? Performances by striptease
artists? (Vulgar is not violent.) One ad in the category ‘dom & fetish’ is for the
services of a ‘professional dominatrix—a woman who is paid to whip or
otherwise humiliate a customer in order to arouse him sexually.... It’s not
obvious that such conduct endangers women or children or violates any laws,
including laws against prostitution.” (citations omitted)). Other common posts
include ads for apartment rentals, political screeds, and personal ads. See id. at
230.

403
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 3 of 61

404 WAKE FOREST LAW REVIEW [Vol. 52

dangerous: removing exploitation from view works at odds with
recovering victims. Indeed, many of today’s anti-sex-trafficking
advocates, like last century’s anti-white-slavery crusaders,
unwittingly foster abuse by seeking to subvert the spaces in which it
sometimes takes place.

Websites that facilitate sexual commerce have, in recent years,
become pet enemies of some self-styled antitrafficking advocates.
The underlying premise is that any centralized, unregulated
marketplace for sexual services will inevitably attract some sex
traffickers; therefore, websites that host such marketplaces abet (or,
according to some, actively encourage) exploitation.6 An online
clearinghouse between trafficking victims and clients is, at first
glance, an understandable target of antitrafficking advocates.§
However, a closer and more rigorous inspection reveals that the war
on Internet platforms like Craigslist and, more _ recently,
Backpage.com (“Backpage”) is (at best) based on a
misunderstanding of their relationship to human trafficking. Even
though some traffickers make use of these platforms, there is
neither an empirical foundation for the assumption that the
platforms cause trafficking, nor any evidence that shuttering them
would reduce trafficking. To the contrary, allowing Internet
platforms on which sexual services are brokered to thrive may be
key to apprehending traffickers and recovering victims.

On January 9, 2017, in the immediate aftermath of a U.S.
Senate report accusing Backpage of knowingly fostermg human

 

5. See, eg., OFFICE OF THE ATTORNEY GEN., STATE OF CALIFORNIA,
ATTORNEY GENERAL KAMALA D. HARRIS ANNOUNCES CRIMINAL CHARGES AGAINST
SENIOR CORPORATE OFFICERS OF BACKPAGE.COM (2016), https://perma.ec/L3MW
-ECVC (equating “essentially operating as an online brothel” with “raking in
millions of dollars from the trafficking and exploitation of vulnerable victims’).

6. Many activists who target online intermediaries operate on the premise
that all sexual commerce is exploitative. Among signatories to amicus briefs
discussed infra, for example, the Coalition against Trafficking in Women
“recognize[s] prostitution as violence against women and a_ violation of
human rights.” Projects and Campaigns, Measures to Combat Trafficking
in Human Beings, COALITION AGAINST TRAFFICKING IN WOMEN, https://perma.ce
/9KL2-SGH5 (last visited Apr. 21, 2017). Demand Abolition “is committed to
eradicating the illegal commercial sex industry.” Our Approach, DEMAND
ABOLITION, https://perma.cc/Y4T4-TYYZ. My Life My Choice vehemently
opposes  decriminalization, arguing that Amnesty  International’s
recommendation that sex work be decriminalized is based on a “ludicrous idea.”
See Lisa Grace, Are You Listening, Amnesty? #NoAmnesty4Pimps, My LIFE My
CHOICE (Oct. 21, 2015), https://perma.ce/RY7N-2SW5. Others acknowledge the
possibility of consent; Nicholas Kristof, in particular, admits that “many
prostitution ads on Backpage are placed by adult women acting on their own
without coercion.” Nicholas Kristof, Opinion, Where Pimps Peddle Their Goods,
N.Y. Times (Mar. 17, 2012), http://www-.nytimes.com/2012/03/18/opinion
/sunday/kristof-where-pimps-peddle-their-goods.html. For a discussion of
factual inaccuracies in this article, see What Nick Kristof Got Wrong: Village
Voice Media Responds, VILLAGE VOICE (Mar. 21, 2012), https://perma.ce/M5PY-
42XJ.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 4 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 405

trafficking, Backpage shuttered its so-called “adult” section.? The
menu of adult subcategories (escorts, body rubs, “dom & fetish,” etc.)
remained intact, but each list item linked to a page alleging that the
original content had been “unconstitutionally censored” by the
government.§ In an official statement, Backpage claimed that its
decision was prompted by “an accumulation of acts of government
censorship using extra-legal tactics’ and “years of effort by
government at various levels to exert pressure on Backpage.com.”9
It promised to “continue to pursue its efforts in court to vindicate its
First Amendment rights and those of other online platforms for
third party expression,” even as its own operations had become “too
costly to continue” due to the government’s coercive tactics. 1

In fact, pressure on Backpage to censor its sexual content had
been mounting for years. Its detractors included not just the
government, but also private litigants,’ the press,” self-styled
antitrafficking advocates,!3 and concerned citizens,“ all of whom
sought to hold Backpage accountable for trafficking brokered on the
website. Backpage’s large share of the online sex ad market,
combined with its unwillingness to capitulate to the exhortations of
activists, had earned it significant notoriety;!5 it was decried as
greedy, calculating, indifferent to the plight of trafficking victims—a
veritable “pillar of sex trafficking.”16

Crucially, the fact that a high number of victims have been
recovered through Backpage is commonly marshaled as evidence
that Backpage caused trafficking—but not, notably, that Backpage

 

7. See PERMANENT SUBCOMM. ON INVESTIGATIONS, U.S. SENATE COMM. ON
HOMELAND SEc. & GoWT AFFAIRS, BACKPAGE.COM’S KNOWING FACILITATION OF
ONLINE SEX TRAFFICKING (2017), https://perma.cc/PCE5-6P3E [hereinafter
SENATE REPORT].

8. Censored, BACKPAGE.COM, https://perma.cc/6YFH-83TN (last visited
May 9, 2017).

9. Press Release, Backpage.com, Statement of Backpage.com Regarding
the U.S. Permanent Subcommittee on Investigations’ Censorship of Adult
Classified Advertisements (Jan 9, 2017), https://perma.ce/3YSZ-9RUF.

10. Id.

11. See, e.g., Complaint, J.S. v. Vill. Voice Media Holdings, LLC, No. 12-2-
11362-4 (Super. Ct. Wash. 2012).

12. See, eg., Women in the World Staff, Adult Classified Ad Website
Backpage Raided, CEO Arrested for Facilitating Child Prostitution, N.Y. TIMES:
WOMEN IN THE WORLD (Oct. 7, 2016), https://perma.ce/ZZ3R-ALHQ.

13. See, e.g., id.

14. See, eg., Larimer County Concerned Citizens Against Human
Trafficking, A FACE TO REFRAME, https://perma.cce/H8AJ-Z79Y.

15. See OFFICE OF ATTORNEY GEN., supra note 5; PERMANENT SUBCOMM. ON
INVESTIGATIONS, U.S. SENATE COMM. ON HOMELAND SEC. & GOVT AFFAIRS,
RECOMMENDATION TO ENFORCE A SUBPOENA ISSUED TO THE CEO OF
BACKPAGE.COM, LLC 6 (“Backpage is a market leader.”); infra Part III
(discussing various amicus briefs).

16. Women in the World Staff, supra note 12.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 5 of 61

406 WAKE FOREST LAW REVIEW [Vol. 52

allowed trafficking victims to be recovered.!7 The attention paid to
Backpage’s role in facilitating trafficking, but not its role in stopping
it, demonstrates the illogic at the heart of this position. In fact, it is
nonsensical to hold Backpage accountable for what traffickers do
with it (engage in sex trafficking) but to simultaneously refuse to
credit it for what law enforcement does with it (apprehend
traffickers and recover victims). The closure of Backpage’s “adult”
section is no less a loss for law enforcement as it is a blow to
traffickers.

This asymmetry speaks to a fundamental misunderstanding
about the role of online intermediaries in human trafficking.!4
Internet platforms are, by definition, nothing more than forums—
forums for the good and the bad and the vulgar and the humorous.
To the extent that they are forums for trafficking, they are also
forums for its antidote. Indeed, all they provide is a space in which
people become visible. The consequences of visibility are up to
users—exploiters, law enforcement, nongovernment organizations
(“NGOs”), and concerned citizens, among others.

Like many forums, Internet platforms are generally not legally
liable for content created by others.!9 The fantasy that these
websites are bad actors—and are thus worthy enemies of
antitrafficking advocates—not only distracts from efforts to hold
traffickers accountable, but causes an invaluable resource for
apprehending traffickers and recovering victims to be squandered.

Imagine that the FBI designed a way for children to quickly and
easily upload their “image[s] [and] whereabouts... from a cellular
phone” in the event they were kidnapped or trafficked for sex.20
These emergency communications would also transmit the
trafficker’s contact information, giving law enforcement a direct

 

17. See infra Part TI. A survey of over 1000 federal human trafficking
cases brought over a seven-year period also reveals a high percentage of
traffickers being apprehended through Backpage, with or without Backpage’s
cooperation (data on file with author).

18. The analysis of intermediaries and “unvirtuous spaces” in the
commission of sex-trafficking crimes presented in this Article applies, in limited
ways, to other brokered crimes as well. However, a more generalized argument
is outside the scope of this Article.

19. See 47 U.S.C. § 280(c)(1) (2012). A eritical distinction exists between
interactive computer services and information content providers. An
interactive computer service is defined under the law as “any information
service, system, or access software provider that provides or enables computer
access by multiple users to a computer server.” Jd. § 230(f)(2). Information
content providers, on the other hand, are defined as “any person or entity that
is responsible, in whole or in part, for the creation or development of
information provided through the Internet or any other interactive computer
service.” Id. § 230(f)(8).

20. Amicus Curiae Brief of the Coalition Against Trafficking in Women
(“CATW”), in Support of Respondents at 16, J.S. v. Vill. Voice Media Holdings,
LLC, 359 P.3d 714 (Wash. 2015) (No. 90510-0), 2014 WL 4808970 [hereinafter
CATW Brief].
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 6 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 407

path to the victim. Remarkably, these messages could be sent
without raising the trafficker’s suspicions—a_ victim could make use
of this website even “while her pimp loomed threateningly over her
shoulder.”2! In some cases, the trafficker would even inadvertently
post the very message that would tip off the police to the
whereabouts of his victim.

A limitation of this instrument, however, would be that the
victim’s information would be broadcast widely—not just to law
enforcement, but also to would-be exploiters. This would put
considerable pressure on law enforcement to move quickly before
bad actors accessed the victim. But even if the law enforcement
response was imperfect, it is difficult to imagine that such a tool
would be heralded as anything but a miracle. To the extent that it
led to victims’ ongoing exploitation, the blame would likely fall on
law enforcement for not acting swiftly enough.

Despite the fact that websites allowing sexual commerce fit this
description, they are nevertheless decried by many as traffickers’
allies and enablers. The only difference between these websites and
the tool described above is intent: internet platforms are profit-
seeking, while the sole purpose of the FBI’s imaginary mechanism
would be to help victims. Practically speaking, however, they are
identical. The effect is the same regardless of motive.

This Article posits that Internet platforms on which sexual
commerce is brokered are natural allies in the fight against
trafficking—no matter the intentions of those who run them.22. To the
extent that traffickers use the platforms to make their victims more
visible to potential customers, they also increase victims’ visibility to
law enforcement and others seeking to recover them. The evidence
marshaled against such websites shows that the use of Internet
platforms is correlated with the amount of sex trafficking that is
reported—in other words, their proliferation aligns with an increase
in the amount of information available to law enforcement about
sex-trafficking crimes. Crucially, however, there is no evidence that
they cause a rise in the incidence of sex trafficking itself. An
increasing number of reports of sex trafficking and an increase in
the incidence of sex trafficking do not necessarily go hand in hand.

This Article proceeds in four parts. Part I provides a history of
Internet platforms and their role in sexual commerce and discusses
the legal framework in which these platforms currently operate.

 

21. Id.

22. The extent to which Backpage cooperates with law enforcement is
disputed; anecdotal evidence suggests that they are very helpful in trafficking
investigations, while briefs filed by advocacy organizations often indicate
otherwise. See infra Part II]. Empirical investigation is called for, but, in the
absence of data, this Article will operate on the assumption that all the worst
claims about Backpage are true—namely, that it is purely profit-maximizing
and uncooperative. This is not an endorsement of this view, but the argument
of this Article is strongest if made under these assumptions.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 7 of 61

408 WAKE FOREST LAW REVIEW [Vol. 52

Part II challenges the key premises that underlie the attack on
websites that broker sexual commerce and calls into question the
notion that the websites themselves cause trafficking.

Part III examines four amicus briefs filed on behalf of the
plaintiffs in a lawsuit against Backpage that reveal Backpage’s
(perhaps unwitting) contribution to the fight to apprehend
traffickers and recover victims. These briefs also demonstrate how
statistics on trafficking may be misused. Part III also discusses the
allegations contained in the recent Senate report.

Part IV compares online platforms for sexual commerce to an
institution that sustained almost identical attacks around a century
ago: the “disreputable dance hall.”25 Disreputable dance halls, like
these platforms, brought a wide range of sexual practices to light.24
Both venues were decried as unvirtuous spaces—not merely
contexts for transgression, but causes of it.25 An examination of the
century-old fight against “white slavery” provides insights into what
is at stake for some modern antitrafficking activists—and offers
some possible reasons for why they so insistently target the spaces
in which trafficking sometimes takes place.

I. SEXUAL COMMERCE ON THE INTERNET

The commercial sex industry is naturally suited to the
Internet.26 Indeed, sex workers and clients began to find each other
and exchange information online as early as the 1980s.27 Eros.com,
the first nationwide marketplace for sexual services, was created in
1997;28 within a few years, “cyberhookers” were thriving in “the
Web’s burgeoning Rent-a-Woman world.”29 Some commercial sex
was transacted on dedicated sites; however, much of it thrived in
more heterogeneous marketplaces, where other services were also
exchanged, and other (noncommercial) sexual connections were also
made.

Craigslist, which originated as a private email distribution list,
was, by the mid-2000s, a forum for all kinds of commerce and
conversation.*° It was also a hub of sexual activity. In 2005, after
multiple syphilis infections were traced back to Craigslist-brokered

 

23. See infra Part IV.
24. See id.
25. See id,

. In general terms, it allows people to find one another while remaining
anonymous until any eventual meeting.

27. See Scott Cunningham & Todd D. Kendall, Prostitution 2.0: The
Changing Face of Sex Work, 69 J. URB. ECON. 278, 278 (2011).

28. About Eros Guide, EROS BLOG, https://perma.ce/ANF2-57J6.

29. See Cunningham & Kendall, supra note 27, at 273; Scott Shuger,
Hookers.com: How E-commerce is Transforming the Oldest Profession, SLATE
(Jan. 28, 2000), https://perma.ce/2BQG-CPXT.

30. On the Record: Craig Newmark, SF GaTE (Aug. 15, 2004),
https://perma.cc/PU9K-4KHJ.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 8 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 409

encounters, San Francisco’s Department of Public Health urged
Craigslist to “take a more active stand to promote sexual health.”5!
Craigslist resisted pressure to crack down on unsafe sex, citing the
“company mantra of letting customers police themselves.”8? Its
governing policy was to “turn[] over a lot of control to people who use
the site” and intervene only as a last resort.*5

Though Craigslist refused to engage in any kind of proactive
intervention into its users’ sex lives, it did permit the San Francisco
City Clinic to voice its concerns directly, as it were, to the
individuals engaged in risky sexual behavior. The City Clinic was
allowed to post a link to a “safer-sex forum” in which men visiting
the “men seeking men” page could share health concerns and ask
questions to medical professionals.*+ Thus, to whatever extent the
existence of Craigslist exacerbated a problem (syphilis) by
facilitating sexual connections, it also deployed its antidote
(information and medical advice). The issue was resolved
organically, without top-down regulation or censorship.

Backpage launched in 2004 using a similar model.** Like
Craigslist, it facilitated communication and commerce but did not
publish its own content; also like Craigslist, it took a hands-off
approach to sexual material and did not censor the (sometimes
veiled) advertisement of sexual services.°6 It thus expanded the
space, pioneered by Craigslist, that was without analog in the
physical world: a one-stop-shop, as it were, for everything from lawn
care to sex acts.

The integration of sexual and nonsexual commerce brought
sexual commerce onto the radar of people who were not looking for
it.67 This sudden visibility may have been at the root of the myth
that the U.S. is experiencing an “explosion in domestic sex

 

31. Ann Rostow, The Hottest Spot Online, ADVOCATE, Aug. 16, 2005, at 68,
68-69.

32. Id.

33. On the Record: Craig Newmark, supra note 30. In the event that
someone persisted in posting abusive material, a member of the company’s tiny
staff would “try reasoning with” them as a last resort. Jd.

34. Rostow, supra note 31, at 69.

35. See David Ovalle, The “Adult” Section Might Be Closed but Miami Sex
Workers Still on the Job, MIAMI HERALD (Feb. 2, 2017), https://perma.cc/9RS5
-F6TG.

36. Variations on “adult services” have included “erotic services,” and,
presently, “escorts.” Attorneys General Call for Cragislist to Get Rid of Adult
Services Ads, CNN (Aug. 26, 2013), https://perma.ce/2RC2-WPWU.

37. Physical sex markets have, historically, been physically confined; a
breaching of the physical boundary, however, may have serious repercussions.
See DAVID J. LANGUM, CROSSING OVER THE LINE: LEGISLATING MORALITY AND THE
MANN AcT 21 (1994) (“In the closing decades of the nineteenth century and the
first decade of the twentieth, every American city of significant size supported a
segregated district wherein prostitution was practiced openly. Prostitution in
this form was not legal as such, but it was tolerated so long as it was kept
within the boundaries of the district... .”).
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 9 of 61

410 WAKE FOREST LAW REVIEW [Vol. 52

trafficking,”5* and it was in this context that activists first began to
rally against websites that allowed advertisements for sexual
services.

But holding Internet platforms legally accountable for content
they display (but do not create) is all but impossible thanks to the
Communications Decency Act of 1996 (“CDA”).8° In the 1990s,
Congress tackled the thorny (and at the time novel) question of
websites’ accountability for speech posted by users, following a case
called Stratton Oakmont, Inc. v. Prodigy Servs. Co.4° In Stratton
Oakmont, a securities investment banking firm sued the owner and
operator of a computer network for defamatory statements posted by
an unidentified user.41 The network, Prodigy, argued that it was not
really a publisher, but more akin to a distributor, and thus not
legally accountable for the content defaming the plaintiff.42 The
court focused on the question of whether Prodigy had “exercised
sufficient editorial control over its computer bulletin boards to
render it a publisher with the same responsibilities as a newspaper”
and found that it had.42 Unlike other “computer bulletin boards,”
which were more akin to “bookstores, libraries, and network
affiliates,” Prodigy had advertised itself as family friendly, in

 

38. See, e.g., ALICIA PETERS, RESPONDING TO HUMAN TRAFFICKING: SEX,
GENDER, AND CULTURE IN THE LAW 16-18 (2015) (pointing out the lack of data
and statistical rigor in the field of trafficking research); David A. Feingold,
Trafficking in Numbers: The Social Construction of Human Trafficking Data, in
Sex DRuGs, AND Bopy COUNTS: THE POLITICS OF NUMBERS IN GLOBAL CRIME AND
CONFLICT 56 (Peter Andreas & Kelly M. Creenhill eds., 2010) (stating that there
is “almost never any indication as to either the provenance or the basis for the
figures” on trafficking); Ronald Weitzer, The Social Construction of Sex
Trafficking: Ideology and Institutionalization of a Moral Crusade, 35 POLS. &
Soc’y 447, 455-56 (2007) (discussing the lack of support for the claim that “[t]he
magnitude of both prostitution and sex trafficking is high and has greatly
increased in recent years’); Elizabeth Nolan Brown, The War on Sex Trafficking
is the New War on Drugs, REASON.COM (Nov. 2015), https://perma.ce/2VTT-
LGGJ (“Some data suggest that the Internet has allowed the commercial sex
market to expand.”). This does not necessarily mean, however, that there is a
proportional rise in nonconsensual commercial sex. See, e.g., URBAN INSTITUTE,
ESTIMATING THE SIZE AND STRUCTURE OF THE UNDERGROUND COMMERCIAL SEX
ECONOMY IN EIGHT MAJOR US CITIES 235-37 (2014) (“The results presented here
corroborate... findings that the use of the Internet...is likely helping to
expand the underground commercial sex market”) (cited by 5. REP. No. 114—
214, at 3 (2016) to support the claim that “online advertising has transformed
the commercial sex trade and in the process has contributed to the explosion of
domestic sex trafficking’); Cunningham & Kendall, supra note 27, at 286
(concluding that “online solicitation represents an augmentation of the
prostitution market, with large displacement effects only among some age
groups of sex workers”).

39. 47U.5.C. § 280 (2012).

40. 1995 WL 323710 (N.Y. Sup. Ct. May 24, 1995).

41. Id. at *1.

42. Id. at *3.

48. Id. at *B-4.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 10 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 411

essence promoting itself as a website that took responsibility for its
content. As a result, the court concluded that it could be held legally
liable for this content as well.*4

Common law defamation developed in a world in which content
creators, publishers, and distributors were clearly distinct entities.45
Early attempts (including Stratton Oakmont) to figure out how to
regulate online forums contemplated analogies to newspapers, radio,
common carriers, and private real property owners, but none were
fully instructive.46 The Internet involved a different set of
constraints: systems operators were in a good position to exert some
editorial content over materials posted by others, but could not
reasonably be expected to function as gatekeepers for all of it. If
websites’ legal accountability for posted material were to be
determined by the extent of their editorial control, websites might
simply refuse to exert any editorial control whatsoever (or, in the
alternative, shut down completely).47 Refusal to exercise any
editorial control would, in turn, likely result in a net increase in the
publication of libelous or obscene material.

Congress responded by passing the CDA, which provided that
interactive computer services should not “be treated as the publisher
or speaker of any information provided by another.”48 In order to
avoid incentivizing websites to give up editorial control (lest they be
held responsible for posted content), Congress created a safe harbor.
Under the “Good Samaritan” provision, “any action voluntarily
taken in good faith to restrict access to or availability of material
that the provider or user considers to be obscene, lewd, lascivious,
filthy, excessively violent, harassing, or otherwise objectionable,
whether or not such material is constitutionally protected,”4" would
not turn interactive computer services into a content provider.
Websites could thus exercise some amount of editorial control
without fearing lability for content posted under their watch.

The CDA adeptly differentiates between the roles played by
information content providers and interactive computer services.
The movement to hold interactive computer services accountable for

 

44. Id. at *5.

45. Id. at *3.

46. Eric Schlachter, Cyberspace, the Free Market and the Free Marketplace
of Ideas: Recognizing Legal Differences in Computer Bulletin Board Functions,
16 HASTINGS CoMMS. & ENT. L. J. 87, 99 (1998).

47. Interestingly, this fear was dismissed out of hand by the Stratton
Oakmont court. There, the court expressed the belief that “the market
will...compensate a network for its increased control and the resulting
increased exposure.” Stratton Oakmont, 1995 WL 323710, at *5. The notion
that the market might not value such censorship very highly—or, in fact, that a
website might be more sought-after (and would enjoy increased exposure)
beeause of a network’s Jack of control over its content—was not entertained by
the court.

48. 47U.8.C. § 230 (e){1) (2012).

49. Id. § 280(c)(2)(a).
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 11 of 61

412 WAKE FOREST LAW REVIEW [Vol. 52

content crafted by others is based on an optical connection between
exploitation and the forum in which it occurs, but it misunderstands
the nature of the websites’ involvement. The connection between
information content providers and interactive computer services
does not justify attributing responsibility to the latter, and policies
based on this erroneous placement of blame are ultimately
counterproductive.

A. Craigslist

In 2008, Craigslist collaborated with law enforcement and the
National Center for Missing and Exploited Children (““NCMEC”) to
develop measures to “combat unlawful activity and improve public
safety on its web site.”5° Craigslist, several attorneys general, and
NCMEC signed a joint statement laying out steps Craigslist would
take to reduce various forms of illegal activity—most importantly,
exploitation of minors.5!

Concerns about human trafficking were at the heart of the
statement; aside from a brief section on spam operators, the
document was essentially a list of practices designed to fight
trafficking. For example, Craigslist agreed to “implement credit
card verification and fees to post for its ‘erotic services’
category... [so as to] reduce ad volume” and to make “credit card
information... available to law enforcement agencies through a
subpoena process.”®? It likewise committed to making postings in
the “erotic services” section include verified telephone numbers that
could subsequently be blocked.®? More broadly, Craigslist expressed
its willingness to help law enforcement at various important turns
by “develop[ing] search capabilities that enhance its ability to assist
NCMEC and law enforcement agencies to locate missing
persons... protect[ing] children...[and] cooperating] with law
enforcement utilizing the subpoena process.”5+ A cooperative
arrangement seemed within reach.

Within months, however, the attorney general of South
Carolina threatened criminal charges against Craigslist if it did not
remove “categories for and functions allowing for the solicitation of
prostitution” in South Carolina.*5 Craigslist weathered further
attacks, including a lawsuit brought by a sheriff wishing to recover
the operational costs of prostitution arrests (the lawsuit was

 

50. Press Release, Craigslist et al., Joint Statement (Nov. 6, 2008),
https://perma.ce/G5S4-9BR6.

51. Id.

52. Id.

538. Id.

54. Id.

55. Michael Arrington, South Carolina Gives Craiglist Ultimatum: Remove
Prostitution or Face Criminal Charges, TECHCRUNCH (May 5, 2009),
https://perma.cce/839P-9R9F.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 12 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 413

dismissed).5¢ Efforts to punish them for their intermediary role
sometimes involved extralegal forms of pressure and shaming—
including frivolous charges and lawsuits designed to intimidate.5?
Craigslist continued to fight, however, insisting that “[c]lommunity
moderation as exemplified by our flagging system is arguably the
most successful system ever conceived for eliminating inappropriate
activity from a massive Internet community.”58

Then, in 2010, two victims who had allegedly been trafficked on
Craigslist published an open letter to the website’s CEO.59 The girls
reported being kidnapped, raped, and brutalized, in part because
“Craigslist makes horrific acts like this so easy to carry out, and the
men who arrange them very rich.”6° This prompted seventeen
attorneys general to call on the website to “immediately take down
the Adult Services portion of craigslist.”61 In their letter to
Craigslist, the attorneys general highlighted the girls’ accounts and
alleged that “other reports about the Adult Services webpage
support these claims.”62 But the “support” offered was a single
report that a fictional prostitution advertisement posted on
Craigslist had yielded fifteen phone responses in three hours.
Further allegations—for instance, that “once an ad goes live on the
site, it is a virtual certainty that someone will be victimized’6+—
were based on “evidence” such as “an actual advertisement found on
craigslist depicting a young woman in highly suggestive attire and
clearly listing hourly rates.”®5

Nevertheless, Craigslist caved under the pressure, shuttering
its Adult Services section in September 2010.66 Many applauded
this decision. Congresswoman Jackie Speier stated that
“Craigslist’s decision demonstrates a commitment to seeing these
horrific abuses end,” and “commend|[ed] them for taking this step.”67
The attorney general who spearheaded the letter also offered his

 

56. Dart v. Craigslist, 665 F. Supp. 2d 961, 963 (N.D. Ill. 2009).

57. See, e.g., id. at 969; Mike Masnick, Guy Sues Wikipedia & Craigslist for
$1 Billion Because (He Claims) He Found Nudity on Both, TECHDIRT, (Nov. 22,
2010, 11:30 AM), https://perma.cc/R6WN-ETNR.

58. Greg Sandoval, Craigslist’s Statement About Closing Erotic Services,
CNET (May 16, 2009, 5:17 PM), https://perma.ce/H9OBX-ZMSJ/.

59. Letter from AK & MC, Survivors of Craigslist Sex Trafficking, to
“Craig,” https://perma.cc/UDS2-NJB9.

60. Id.

61. Letter from Seventeen State Attorneys General to Jim Buckmaster,
CEO of Craigslist, & Craig Newmark, Founder of Craigslist (Aug. 24, 2010),
https://perma.cce/35A4-PWR6_ [hereinafter Letter from Seventeen State
Attorneys General].

62. Id.

63. Id.

64. Id.

65. Id.

66. James Temple, Craigslist Removes Ads for Adult Services, SF GATE,
(Sept. 5, 2010, 4:00 AM), https://perma.cc/A63P-RHCW.

67. Id.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 13 of 61

414 WAKE FOREST LAW REVIEW [Vol. 52

commendation and expressed his further hope “that their example
in doing the right thing will lead others to follow them.’68 Though
some voiced concerns that the ads would simply migrate to other
sites—and possibly to sites that had no interest in cooperating with
law enforcement®*—it seems no follow-up study took place to find
out whether there was any impact on sex trafficking. Instead,
activists immediately called for the fight to be reprised elsewhere,
insisting that “lawmakers need to fight future machinations of
Internet-driven sites that peddle children.”” In the following years,
many activists complained that Craigslist had passed the mantle to
Backpage?!—a fact intended to justify the subsequent war on
Backpage. In reality, however, the interchangeability of Craigslist
and Backpage simply shows that fighting websites is not an effective
strategy for fighting human trafficking.

B. Backpage

Soon after Craigslist shut down, Backpage became the market
leader in sex work ads, inheriting not only listings and revenue, but
the attention and ire of the public.72 In 2011, attorneys general
wrote a similar letter to Backpage, highlighting anecdotes of
trafficking and demanding information about its screening
procedures.73 Also in 2011, a minor filed a federal lawsuit against
Backpage under the Trafficking Victims Protection Act,™4 in which
she sought to hold Backpage liable for sexual services brokered on

 

68. David A. Fahrenthold, Craigslist Stops Offering Links to ‘Adult
Services’ Ads, WASH. POST, (Sept. 4, 2010, 9:57 PM), https://perma.cc/KM8T
-N2BV.

69. William Saletan, Pimp Mobile: Craigslist Shuts its “Adult” Section.
Where Will Sex Ads Go Now?, SLATE (Sept. 7, 2010 8:39 AM), https://perma.ecc
/2F7A-AUBD.

70. Id.

71. Brief of Amici Curiae: Covenant House et al. in Support of Plaintiff-
Appellants and Reversal of the Ruling Below at 17, Doe v. Backpage.com, LLC,
817 F.8d 12 (1st Cir. 2016) (No. 15-1724).

72. See Backpage Replaces Craigslist as Prostitution Leader, AIM GROUP,
(Oct. 19, 2010),  https://www.aimgroup.com/2010/10/19/backpage-replaces
-craigslist-as-prostitution-ad-leader/. Even the comparison to Walmart was
passed on. Compare Turnham & Lyon, supra note 3 (branding Craigslist as
“the Wal-Mart of online sex trafficking”) with Gaye Clark, 9 Things You Need to
Know About Backpage.com and Sex Trafficking, THE GOSPEL COALITION (Apr. 4,
2016), https://perma.cc/VN9S-PG6K4 (declaring Backpage “the Walmart of sex
trafficking”).

73. Letter from National Association of Attorneys General, to Attorney
Samuel Fifer, Counsel for Backpage.com, LLC (Aug. 31, 2011), https://perma.ce
/KP2N-3FN6.

74. 18U.S8.C. § 1595 (2012).
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 14 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 415

its website.75 The court dismissed the case on grounds that
Backpage was shielded from liability by § 230 of the CDA.76

With the website’s status as an interactive computer service all
but settled, the private challenges to Backpage became more
creative. In June 2015, the same sheriff who sued Craigslist in 2009
sent a letter, on official stationary, to Visa and MasterCard that
read:

As the Sheriff of Cook County, a father and a caring citizen, I
write to request that your institution immediately cease and
desist from allowing your credit cards to be used to place ads
on websites like backpage.com.... It has become increasingly
indefensible for any corporation to continue to willfully play a
central role in an industry that reaps its cash from the
victimization of women and girls across the world. ... Within
the next week, please provide me with contact information for
an individual with your organization that I can work with on
this issue.77

The credit card companies immediately stopped allowing their
cards to be used to purchase ads on Backpage.7® Sheriff Dart issued
a “triumphant press release” and Backpage filed suit, seeking to
stop the sheriffs crusade to circuitously crush its “adult” section.79
The Seventh Circuit Court of Appeals sided with Backpage, ordering
the District Court to enjoin the sheriff from taking further actions
“intended to ban credit card or other financial services from being
provided to Backpage.com.”

The nature of Sheriff Dart’s maneuver was at first glance
surprising, given that the reason Internet platforms had begun
requiring credit cards for payments for their adult services ads in
the first place was because NCMEC had asked them to.8! Similarly
unexpected was Nicholas Kristof’s giddy proclamation that “[p]imps
can no longer easily use American Express, Visa or MasterCard to
pay for prostitution ads in which they sell 15-year-old girls as if they
were pizzas...[they] are reduced to figuring out how to pay to
promote their ads with, yes, Bitcoin!”82 Neither Dart nor Kristof
offered any explanation for why denying access to credit card

 

75. M.A. ex rel. P.K. v. Vill. Voice Media Holdings, LLC, 809 F. Supp. 2d
1041, 1043-44 (E.D. Mo. 2011).

76. Id.

77. Backpage.com, LLC v. Dart, 807 F.8d 229, 231-82 (7th Cir. 2015).

78. Id. at 232.

79. Id.

80. Id. at 239.

81. See Press Release, Craigslist et al., supra note 50; see also CATW Brief,
supra note 20, at 13 (marshaling the fact that Backpage allows unverified credit
cards as proof of their complicity).

82. Nicholas Kristof, Opinion, Making Life Harder for Pimps, N.Y. TIMES
(Aug. 6, 2015), https://www-nytimes.com/2015/08/06/opinion/nicholas-kristof
-making-life-harder-for-pimps.html.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 15 of 61

416 WAKE FOREST LAW REVIEW [Vol. 52

companies was now the preferred strategy, when only a few years
earlier, getting Internet platforms to require the use of credit cards
was considered a victory.

Indeed, the war on Backpage has been full of moves intended to
destabilize Backpage with little regard for legal viability or long-
term impact. These have included legislation directly contradicting
the CDA passed in Washington in 2012,85 a civil suit in which the
plaintiffs brought “[c]harges hinting at Machiavellian manipulation”
(which, the court reminded the litigants, “cannot serve as surrogates
for well-pleaded facts”),*4 and, most recently, felony pimping charges
brought (and swiftly dismissed) against Backpage’s CEO and two
controlling shareholders.®>

Around the same time that Dart sent his letter, the U.S. Senate
began investigating Backpage’s practices. The Senate
Subcommittee on Investigations subpoenaed Backpage in July 2015
and again in October 2015, requesting “documents concerning
Backpage’s moderation efforts, including information related to
editing or modifying ads before publication [as well as] documents
concerning metadata, document retention, basic corporate
information, and revenue derived from adult advertisements.”%
Backpage objected to most of the requests, citing First Amendment
concerns; these objections were overruled, and Backpage’s CEO,
Carl Ferrer, was ordered to appear in front of the Senate
Subcommittee on November 19, 2015.87 On November 16, 2015, he
informed the Subcommittee that he did not plan to show up.%8

The Senate Legal Counsel brought a civil action to enforce the
subpoena in March 2016, and the U.S. District Court for the District
of Columbia granted the motion.®? Litigation concerning document
production continued throughout 2016, and, on January 9, 2017, the
Permanent Subcommittee on Investigations published a staff report
titled Backpage.com’s Knowing Facilitation of Online Sex
Trafficking. The report alleged, in sum, that Backpage

 

83. Backpage.com, LLC, v. McKenna, 881 F. Supp. 2d 1262, 1273 (W.D.
Wash. 2012).

84. Doe v. Backpage.com LLC, 817 F.3d 12, 25 (1st Cir. 2016).

85. See Tentative Ruling on Request for Judicial Notice and Demurrer at 2,
7, People v. Ferrer, No. 16FE019224, 2016 WL 69057438 (Cal. Super. Ct. 2016)
(tentatively granting Defendant CEO Ferrer’s demurrer based on immunity
under the CDA).

86. SENATE REPORT, supra note 7.

87. Jd. at 11-12.

88. Id. at 12.

89. Senate Permanent Subcommittee on Investigations v. Ferrer, Misc.
Action No. 16-me-621 (D.D.C. Aug. 5, 2016).

90. See SENATE REPORT, supra note 7, at 12; see also Chairman Johnson
Statement on Backpage.com Hearing, U.S. SENATE COMM. ON HOMELAND
SECURITY & GOVERNMENTAL AFFAIRS (Jan. 10, 2017), https://perma.cc/3AZB
-86MP.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 16 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 417

intentionally facilitated trafficking that occurred on its website.9!
Backpage shuttered its “adult” section that same day.

Many were positive about the decision: NCMEC, for example,
reported being “gratified”;93 Nicholas Kristof proclaimed it “a
moment to celebrate’;94 and Senator Amy Klobuchar called it
“another positive step forward ... against human trafficking.” But
this is only a victory if shuttering online intermediaries is an
effective way of reducing trafficking—a question that proponents of

this strategy seem altogether uninterested in asking.%

 

91. The Permanent Subcommittee on Investigations highlighted
Backpage’s alleged practice of stripping words suggestive of trafficking from
ads, rather than removing ads containing these words altogether. SENATE
REPORT, supra note 7, at 2. The so-called “Strip Term From Ad filter” allegedly
allowed Backpage to “conceal{] the ilegal nature of countless ads and
systematically delete[] words indicative of criminality, including child sex
trafficking.” Jd. The report claimed that by prohibiting the use of keywords
indicating youth (e.g., “Lolita”), but nevertheless running ads that had
originally contained those words, Backpage helped traffickers by editing out
incriminating information before posting their ads. Jd. The problem with this
argument is that Backpage had no incentive to engage in term-stripping at all.
Under the CDA, they did not need to take any steps to censor the content of the
posts. And stripping the terms must have reduced the value of the ads—had
the terms not added value, traffickers would simply have chosen not to use
them in the first place.

92. Barbara Hollingsworth, Backpage Shuts Down Adult Ad Section, Execs
Take Sth After Release of Senate Report, CNSNEWS.COM (Jan. 11, 2017),
https://perma.cc/BQ2L-GD45M.

93. Nat'l Ctr. for Missing & Exploited Children, Backpage Update,
MISSINGKIDS.COM, https://perma.cc/93GP-6CVA.

94. Nicholas Kristof, Opinion, When Backpage.com Peddles Schoolgirls for
Sex, N.Y. TIMES (Jan. 12, 2017), https://www-.nytimes.com/2017/01/12/opinion
/when-backpagecom-peddles-schoolgirls-for-sex.html. Mr. Kristof’s celebration
is apparently not incompatible with his realization that “when Backpage closed
its adult section, ads selling sex immediately moved over to the site’s dating
section.” Id.

95. Karen Zamora, Sen. Amy Klobuchar Calls Backpage.com Shutdown
‘Long Overdue,’ STAR TRIB. (Jan. 10, 2017), https://perma.ce/DM83-Z26C.

96. See Kristof, supra note 6. A rare reference to a study looking at the
effects of a website’s closure in this context was made by Nicholas Kristof, but
his analysis is misleading. Jd. After acknowledging that “Backpage’s exit from
prostitution advertising wouldn’t solve the problem, for smaller Web sites would
take on some of the ads,” Kristof nevertheless insisted that shutting down
Backpage “would be a setback for pimps,” because, after Craigslist stopped
publishing escort ads, “online prostitution advertising plummeted by more than
50 percent, according to AIM Group.” Jd. The AIM Group study in fact states
that “[t]he number of prostitution listings counted on nine sites... dropped
11.5 percent” in the year following Craigslist’s departure—a far cry from
Kristof's claim of fifty percent. Mark Whittaker, Online Prostitution
Advertising Stunted by Craigslist Departure, AIM GROUP (Sept. 6, 2011),
https://www.aimgroup.com/2011/09/06/online-prostitution-advertising-stunted
-by-eraigslists-departure/. The study does indicate that the total revenue from
online prostitution advertising plummeted by fifty percent—but of course a drop
in revenue does not necessarily mean a corresponding drop in quantity. It could
simply mean that prices dropped and demand is relatively inelastic—a
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 17 of 61

418 WAKE FOREST LAW REVIEW [Vol. 52

II. LOGICAL FALLACIES

Essentially all arguments for holding Internet platforms liable
for human trafficking rest on a simple premise: that the existence of
the website (and perhaps of the Internet in general) has caused an
uptick in sex trafficking.97 But the actual uptick is in the number of
reports of sex trafficking—a measure that is an (at best) unreliable
proxy for the robustness of the sex-trafficking market itself.9° It is
certainly possible that the relationship between the number of
reports and the incidence of trafficking is positive, but it is equally
conceivable that it is not.9° In fact, one might hypothesize that the
correlation would be inverse—more reporting, after all, means
higher risk for traffickers, and lower reward.

 

hypothesis supported by the fact that when Backpage raised its rates in mid-
20138, escort-ad revenue jumped more than fifty percent. Mark Whittaker,
Backpage Raises Rates Again, Escort-ad Revenue Jumps 55 Percent, AIM GROUP
(Apr. 1, 2018). In any event, the AIM group study looks at prostitution, not sex
trafficking—a distinction Kristof initially acknowledges (“many prostitution ads
on Backpage are placed by adult women acting on their own without coercion”)
but then ignores (when concluding that shuttering Backpage would stymie
pimps). See Kristof, supra note 6.

97. See Amicus Curiae Brief of the National Center for Missing and
Exploited Children, J.S. v. Vill. Voice Media Holdings, LLC, 359 P.8d 714
(Wash. 2015) (No. 90510-0), 2014 WL 4913544 [hereinafter NCMEC Brief]
(“Because of Backpage’s deliberate design and absence of protective protocols,
children are advertised for sex on its site every day and, as a direct result, are
raped repeatedly by adults who pay Backpage’s customer, the child’s pimp, for
their perverse pleasure.” (emphasis added)); see also SENATE REPORT, supra note
7 (Online advertising has...contributed to the explosion of domestic sex
trafficking.”) (citing Meredith Dank, et. al, Estimating the Size and Structure of
the Underground Commercial Sex Economy in Eight Major US Cities, URBAN
INST. 234 (Mar. 2014), https://perma.ce/FDR3-DJLY. Much of the time, this
claim is not stated, but simply assumed to be true.

98. See, e.g., NCMEC Brief, supra note 97, at 3 (“In 2013 alone, NCMEC
documented over 10,000 reports of child sex trafficking. This is only a tiny
percentage of the abuse, misery, and exploitation suffered by children who are
victimized through child sex trafficking. In the past five years, NCMEC has
seen a 1,432% increase in reports of suspected child trafficking.”).

99. For example, Polaris Project notes a similar trend, but comes to the
opposite conclusion: according to cal] data from its hotline, “[r]eports of human
trafficking in the U.S. inerease every year” but “[t]his is mostly due to people
spreading awareness of human trafficking.” 2016 Hotline Statistics, POLARIS
PROJECT (Jan. 2017), https://perma.ce/E3TY-KBN4. Polaris has nevertheless
taken a strong stance against Backpage, partly because of the high volume of
reports they receive involving the website. Polaris Statement on Backpage.com,
POLARIS PROJECT (Jan. 10, 2017), https://perma.cc/LX6V-W3EP. In sum, Polaris
appears to be operating on the premise that more reporting of trafficking in
general is due to more awareness of trafficking (but is not evidence of more
trafficking), while more reporting of trafficking on Backpage is due to more
trafficking on Backpage (rather than greater visibility).
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 18 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 419

Given that reported cases of trafficking are overrepresented
among identified cases,!°° there is no reliable way to test the
covariance of trafficking and reports of trafficking.'°! Yet a positive
relationship is regularly assumed. Worse, the fact that an
increasing number of reports of trafficking involve Internet
platforms is marshaled as proof that these platforms are causing an
increase in trafficking.1°2 This reasoning is further used to justify
claims about individual websites’ relative liability for trafficking.
NCMEC, for example, cites the fact that “[a] majority of the child
sex-trafficking cases being reported to NCMEC now involve ads
posted on backpage.com” as proof that Backpage in particular is
causing more trafficking? The notion that disproportionate
representation among reported cases might mean just that—that
ads on one website are disproportionately likely to be reported—is
apparently never contemplated.

And yet, this question is pivotal. The claim that “[a]lmost every
time a girl is rescued from traffickers, it turns out that she was
peddled on Backpage”!4 can mean one of two things: most girls who
were trafficked were “peddled on Backpage,” or most girls who were
recovered from trafficking were “peddled on Backpage.” Which one
of these is true determines whether Backpage ultimately increases
or decreases the incidence of trafficking—and whether, by extension,
attacking Backpage is actually a good strategy for fighting
trafficking.

There are three baseless inferences at play (so far): (1) a rise in
the number of reports of trafficking means a rise in the amount of
trafficking, (2) the fact that a disproportionate number of reports of
trafficking involve Internet platforms means that Internet platforms
are causing the alleged uptick in trafficking, and (8) the fact that a
majority of reports of trafficking involve a particular website (here,
Backpage) means that that website is responsible for a greater
amount of trafficking. Meanwhile, however, there are also accounts
to suggest that the amount of trafficking has decreased during the

 

100. Some cases are identified without being reported; for example, law
enforcement might come upon a trafficking victim as part of a drug or
Immigration raid.

101. Relatedly, victims who are in recovery may be disproportionately likely
to have had their services advertised on Backpage—a fact that may be related
to the prevalence of such ads, or may be related to the fact that, holding other
numbers constant, advertisements on Backpage are more likely to be reported
(and children recovered). See NCMEC Brief, supra note 97, at 5-6.

102. See id. at 14-16.

103. Id. at 3 (alteration in original); see also Kristof, supra note 6 (noting
that “the Brooklyn district attorney's office says that the great majority of the
sex trafficking cases it prosecutes involve girls marketed on Backpage”).

104. Kristof, supra note 82.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 19 of 61

420 WAKE FOREST LAW REVIEW [Vol. 52

past decade, while the number of online platforms on which sexual
commerce is brokered has increased. !05

In fact, the proliferation of the Internet could be causally
implicated in both trafficking and reporting, or in neither—this is
unknown and presently unknowable. But, notably, it would be all
but impossible for it to affect only one of the two. If Internet
platforms make sex trafficking easier, it is because they decrease
barriers between potential customers and victims; their ubiquity
allows traffickers to reach a larger pool of potential customers. And
to the exact same extent that they increase victims’ visibility to
potential customers, they also increase their visibility to people
invested in their recovery.

Making trafficking victims more visible is not, on its own, bad or
good; what is clear, however, is that to the extent that it enables
trafficking, it also potentially enables recovery.!°6 Whether that
recovery occurs, however, is up to law enforcement. Ads are
beneficial to victims as long as they have a larger positive effect on
the chances of recovery than they do on the incidence of trafficking.
Because visibility is a double-edged sword, it is reasonable to
assume that there is a positive relationship between the risk of
exploitation and the chance of recovery. Whether each additional
advertisement does more harm or more good, then, depends in large
part on who responds to it.

The question comes down to this: is trafficking minimized when
scarce law enforcement resources are allocated to efforts to recover
victims based on information provided about their whereabouts in
advertisements for their sexual services, or when resources are used
to punish and deter websites for publishing that information?
Notably, a not-insignificant number of organizations that make use
of information to recover victims are vociferously in favor of having
that very same information censored. Specific examples are
discussed in the next section.

III. THE CASE FOR BACKPAGE, MADE BY ITS DETRACTORS

In July 2012, three minor girls, J.5.,S.L., and L.C., brought suit
against Backpage in a Washington court.!°? The girls’ traffickers
had advertised their sexual services on the website, and they now
sought to hold Backpage partly accountable.% Their complaint

 

105. See Brief for the Cato Institute, Reason Foundation, and DKT Liberty
Project as Amicus Curiae Supporting Plaintiff-Appellant, at 3, Backpage.com,
LLC v. Dart, 807 F.3d 229 (7th Cir. 2015) (No. 15-3047) (discussing evidence
that trafficking may have declined in the early 2000s). Of course, no causal
relationship can be inferred in this direction either.

106. See infra Part HI (citing numerous examples of trafficking victims
being recovered in part through their advertisement on websites).

107. Complaint, J.S. v. Vill. Voice Media Holdings, LLC, No. 12-3-11362-4
(Super. Ct. Wash. 2012).

108. Jd. at 1.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 20 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 421

alleged that Backpage “conspires with pimps and prostitutes to
advertise prostitutes for sale on the Backpage.com escort website,”
that “Backpage.com’s entire business model is predicated around the
development and display of commercial sexual service advertising,”
and that its “facade of minimal respectability” was essentially part
of a ploy to divert attention from its illegal activities.!°° Backpage
sought to dismiss the suit on grounds of immunity under the CDA;
breaking with every other court to consider this question, the
Supreme Court of Washington refused to dismiss the claim.11°

Four nonprofit organizations filed amicus curiae briefs on the
plaintiffs’ behalf, arguing that Backpage indeed played a meaningful
role in the trafficking operation and should be held accountable.!1
These filings provide insight into the general theory of liability that
underlies activists’ hostility towards websites that allow sexual
commerce. The briefs all rely on some variation of the following
claims: (1) sex trafficking is at epidemic levels; (2) a high percentage
of victims known to the advocate are trafficked through Backpage;
(8) Backpage is generally uncooperative and unwilling to remove
material at the advocate’s request; and (4) imposing legal liability on
Backpage will reduce the amount of trafficking.42 The briefs also
contain emotional, graphic descriptions of the experience of being
trafficked!!5—accounts that are truly horrific but ultimately
irrelevant to the legality or wisdom of holding Backpage
accountable.

Notwithstanding their intended message, the anecdotes and
evidence contained in the amicus briefs actually make a strong case
for Backpage. Crucially, this case for Backpage is strong regardless
of whether Backpage has good intentions or chooses to cooperate
with antitrafficking efforts. Backpage’s usefulness to antitrafficking
advocates is, in fact, fully compatible with a profit-seeking approach.

 

109. Jd. at 7.

110. J.S. v. Vill. Voice Media, No. 90510-0, slip op. at 9 (Sept. 3, 2015)
(ongoing as of May 1, 2017). Courts dismissing TVPA claims against
intermediaries under the CDA inelude the Eastern District of Missouri (M.A. ex
rel. P.K. v. Vill. Voice Media Holdings, LLC, 809 F. Supp. 2d 1041 (E.D. Mo.
2011)), the District of Massachusetts (Jane Doe v. Backpage. 104 F. Supp. 3d
149 (D.Mass. 2015)), and the 1st Circuit (Jane Doe No. 1 v. Backpage.com, LLC,
817 F.3d 12 (1st Cir. 2016), cert denied, 137 5. Ct. 622 (2017)); see also Dart v.
Craigslist, 665 F. Supp. 2d 961, 963 (N.D. Ill. 2009) (holding that Craigslist is
immune under the CDA from liability for prostitution postings).

111. Amicus Curiae Brief of FATR Girls in Support of Respondents at 9, J.S.
v. Vill. Voice Media Holdings, LLC, 359 P.3d 714 (Wash. 2015) (No. 90510-0)
[hereinafter FAIR Girls Brief]; Brief for Crime Victims Law Institute as Amici
Curiae, J.S. v. Vill. Voice Media Holdings, LLC, 359 P.8d 714 (Wash. 2015);
NCMEC Brief, supra note 97. The State of Washington filed a fifth brief;
beeause their brief dealt almost exclusively with the CDA issues, it is not
discussed here.

112. See, e.g., NCMEC Brief, supra note 97, at 3.

118. Id. at 5.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 21 of 61

422 WAKE FOREST LAW REVIEW [Vol. 52

This is because Backpage’s value to traffickers as a means of gaining
more customers and its value to law enforcement as a means of
accessing and recovering more victims rise and fall together. Put
differently, traffickers and law enforcement assess the value of
Backpage with reference to the same characteristics, namely,
accessibility and visibility of ads.

While more visibility invites more business, it also increases the
possibility that victims will be discovered by law enforcement, or
anyone else looking for them. By extension, it also makes it more
likely that the trafficker himself will be apprehended: exposure to
customers necessarily means exposure to law enforcement. !!4 This
is true with respect to both the number and content of the posts.
Any attempts to evade law enforcement will likely reduce profits; if
traffickers avoid posting pictures of their victims’ faces, for example,
their chances of attracting customers—who value information about
the provider's appearance—also drop.

Backpage and other websites are uniquely situated to bolster
antitrafficking and antiexploitation efforts by nonprofits and law
enforcement alike. The war on Internet platforms is pageantry: a
kind of theater designed to satisfy people’s need to identify and fight
bad guys without regard to nuance or long-term outcome. But from
a tactical standpoint, it is more than a distraction. Censoring these
platforms means forfeiting a resource that naturally facilitates the
recovery of victims. Ironically, no one makes a more compelling case
for their power to fight trafficking than the very organizations
trying to shut them down.

A, NCMEC

NCMEC works with the Department of Justice (“DOJ”) to
provide support, information, and technical assistance to families,
law enforcement, and child-serving professionals in identifying,
locating, and recovering victims of child sex trafficking. It
operates “the national reporting mechanism for suspected child
sexual exploitation,” and, by its own account, fields thousands of
reports of child sex trafficking per year.146 In conjunction with
several major corporations, it seeks to harness technological
advances in the quest to find and recover missing children,
including victims of sex trafficking. !!7

 

114. This impaet is further magnified by the fact that many traffickers have
more than one victim; apprehending one trafficker, then, allows for the recovery
of multiple victims.

115. Law Enforcement Resources from NCMEC, U.S. Dep’t Just.: COPS
(Mar. 2, 2017, 7:58 PM), https://perma.ce/VQX6-HKEK.

116. NCMEC Brief, supra note 97, at 2.

117. Palantir, NATL CTR FOR MISSING & EXPLOITED CHILDREN (Mar. 2, 2017
8:03 PM), https://perma.ce/83EU4-UWAT.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 22 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 423

In its amicus brief for the State of Washington, NCMEC
expresses grievances that appear to be based, in large part, on the
fact that Backpage refuses to hide trafficking victims—from
customers, of course, but, collaterally, from law enforcement,
NCMEC, and “concerned citizens” who may be instrumental in their
recovery. “Backpage,” NCMEC says, “refuses to implement obvious
measures to remove these ads from public view.”!!5 The implication
is, of course, that “removing these ads from public view” would be
tantamount to recovering the children being exploited. But nowhere
does NCMEC even attempt to provide any basis for the claim that
making ads disappear from Backpage would result in a lower
incidence of trafficking.

NCMEC’s accounts, intended to disparage Backpage, instead
demonstrate the extent of Backpage’s ability to enable the recovery
of victims and apprehension of traffickers. In one situation, for
example, a child was recovered when a member of the public alerted
NCMEC to a Backpage ad based on a visual match.9 After she
went missing again, a Backpage moderator reported the ad because
the subject of the ad “appeared young.”!20 NCMEC then ran a
Google search of the telephone number in the ad and identified more
than fifty additional Backpage ads using the same number.!2! This
shows how the visibility that Backpage provides allows a wide range
of people—including the public, Backpage moderators, and
NCMEC—to collaborate to recover children.

Yet NCMEC uses this story against Backpage, complaining that
it “did not report any of these other active ads to NCMEC, even
though the one ad it did report contained the same telephone
number and showed the same child being sold for sex.”!22_ By its own
account, NCMEC found these other ads by running “a basic Google
search” of the phone number provided by a Backpage moderator’s
report—meaning that their grievance, here, boils down to the fact
that Backpage gave NCMEC the tools to conduct a Google search
instead of doing it itself.

NCMEC calls upon Backpage to implement certain practices
that, it says, would make sex trafficking more difficult. For
example, it recommends that Backpage “capture and store the
customer’s IP address when [an] ad is created” and “digitally ‘hash’
photographs from blocked or removed ads and compare [them] with
photographs in other ads submitted for posting.”!23 Even if
Backpage does nothing to proactively help advocates recover
trafficking victims, it is, by hypothesis, not standing between law

 

118. NCMEC Brief, supra note 97, at 6.
119. Id. at 5.

120. Id.

121. Jd. at 5-6.

122. Id. at 6.

128. Id. at 12-13.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 23 of 61

424 WAKE FOREST LAW REVIEW [Vol. 52

enforcement and a victim whose contact information is expressly
made available in an ad.

Furthermore, it is NCMEC’s position that information key to a
child’s recovery is often obvious in an ad—for example, “it is [often]
plain from the ad’s photograph that the person being offered for paid
sex is a child.”!24- NCMEC’s description of its own use of the site
demonstrates a symbiosis. The same kind of marketing that
appeals to profit-seeking traffickers evidently also alerts NCMEC.
Indeed, the war on Backpage relies on a biased assessment: as long
as an ad is up, Backpage is responsible for what traffickers do with
it, but not credited with the benefit it confers on NGOs and law
enforcement.

Backpage also gets blamed for law enforcement’s failures. By
NCMEC’s account, some victims’ family members have urged
Backpage to remove ads—suggesting that they have so little faith in
law enforcement to follow through on investigations that they would
prefer for evidence of the crime to be hidden from public view.!25
NCMEC’s grievance, however, is not that law enforcement is so slow
to act that family members want the ads taken down, but rather
that Backpage is sometimes unresponsive to their requests. For
example, NCMEC quotes one family member:

This ad has photos of my 16 year old sister who [is] currently
being trafficked and we are trying to get home. We have an
active investigation going on and are trying to get her away
from her pimp and bring her home. Please stop allowing [the
trafficker] to post her. She [is] only a minor and we want her
home. 126

The idea that an active investigation would be fostered by the
offender's contact information—and the victim’s whereabouts—
being removed from a publicly available website only makes sense if
law enforcement refuses to make use of the information. !27

The only circumstances under which “removing ads from public
view” would foster the recovery of children and a reduction in
trafficking—that is, the only set of facts justifying NCMEC’s
recommendation—is if trafficking were impossible without
Backpage. It is not the case that removing ads incrementally
reduces harm, because, as discussed previously, there is no evidence
of a linear relationship between visibility on Backpage and harm.

 

124. dd. at 3.

125. Id. at 7 (failing, however, to explain in one instance why one parent,
upon seeing a picture of his son, “age 15 dressed in drag,” would demand that
Backpage “delete this posting today before” he contacts law enforcement—
rather than contacting law enforcement with the information contained in the
ad).

126. Id.

127. Presumably, taking down the ad would alert the trafficker to possible
danger, causing him to change locations, phone numbers, ete.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 24 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 425

To the contrary, visibility on Backpage also increases the chance of
recovery. That means that removing ads from public view might
have a greater negative effect on the chances of recovery than on the
positive incidence of harm. Whether this is the case depends on the
likelihood that the victim will be trafficked once Backpage shuts
down, and on the likelihood that, if she is, she will be recovered.
But NCMEC does not query these issues.

B. FAIR Girls

FAIR Girls is a nonprofit organization dedicated to preventing
“the exploitation of young women and girls aged 11 to 24 through
education and empowerment.”!28 Jn addition to providing direct
services to trafficking victims, FAIR Girls monitors Backpage’s
“escort” advertisements for images of children who have been
reported missing by NCMEC. This “manual review[] of
advertisements placed in the Escort section of Backpage.com... has
resulted in numerous successful efforts by local law enforcement to
search for trafficking victims.”!29 Indeed, by FAIR Girls’ account,
victims are routinely recovered thanks to the high visibility of their
Backpage ads. FAIR Girls itself relies on Backpage to bring victims
to the light—at which point the organization may choose to report
their whereabouts to NCMEC, tip off law enforcement, or offer their
services directly to victims.

Despite Backpage’s integral role in FAIR Girls’ rescue
operations, however, FAIR Girls adamantly insists that Backpage
compromises victims by making them more visible. Its amicus brief
includes several examples of situations in which images or text on
Backpage revealed exploitation.“° FAIR Girls marshals these
stories as proof that Backpage is responsible for the exploitation, but
the stories, on their own, demonstrate Backpage’s integral role in
fighting trafficking.

Each case cited by FAIR Girls confirms the direct link between
exposure on Backpage and recovery, often by law enforcement;
nevertheless, each story is offered as a lesson about how Backpage
failed to recover the girl. For example, “a Washington, D.C.
trafficker lured a 15-year old teenage girl from Washington State
with the intention to sell her both on the street and on
Backpage.com. This girl’s images were found by law enforcement
who then worked to recover the child victim.”!3! FAIR Girls insists
that this is proof that Backpage facilitates trafficking, since “there
were numerous [lost] opportunities for Backpage reviewers to find
and identify this child victim.”152

 

128. FAIR Girls Brief, supra note 111, at 1.
129. Id. at 7.

130. Jd. at 7-12, 14-15.

131. Jd. at 15.

182. Id.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 25 of 61

426 WAKE FOREST LAW REVIEW [Vol. 52

But what would it mean, practically speaking, for Backpage
reviewers to “find and identify” victims? Even putting aside the
question of whether Backpage has any obligation to proactively
assist antitrafficking efforts—or, indeed, whether their reviewers
have the capacity to find and identify child victims—it is far from
obvious that screening out or censoring this advertisement would
have led to a better outcome for this victim. By FAIR Girls’ own
account, if Backpage reviewers had refused to post the ad, the
trafficker would likely have sold the victim’s services “on the street”
(if not on another website).33> Alerting law enforcement directly
might have expedited her recovery—or it might not have, since the
trafficker would no longer have reason to trust that someone using
the contact information provided in the ad was a customer. In fact,
this story (as presented) demonstrates the elegance of not
interfering with Backpage’s functioning: the pathways that were
intended to facilitate the victim’s exploitation in the end enabled her
recovery.

According to FAIR Girls, Backpage ads can even lead to victims’
recovery if their faces are obscured. FAIR Girls reports recovering
one victim “thru [sic] communication with the child victim’s mother”
who was able to identify her daughter’s tattoos.!54 Furthermore,
“huge red flag[s]” known to those “[iJn the world of anti trafficking”
allegedly make it very easy to determine which ads feature
trafficking victims—for example, ads containing images that the
subject did not take herself are, according to FAIR Girls, highly
suspect.!85 But accepting that as true means that the benefits of
exposure on Backpage accrue not only to victims who are actively
being searched for, but to all individuals whose victimization is
likely to be evident in a photograph.

FAIR Girls also describes a more nuanced benefit of Backpage:
customers themselves may alert other website patrons to the fact
that someone who appears to be a sex worker is in fact a trafficking
victim. As FAIR Girls reports, an

advertisement depicting a ‘19 year old girl appeared on
Backpage.com. This advertisement seemingly written by a
buyer of sex on Backpage.com sent a ‘warning’ to other
buyers.... [U]pon reviewing the advertisement, FAIR Girls
learned that the young teen victim had a violent pimp and did
not like or was not willing to have sex.186

 

133. Td.

134. FAIR Girls Brief, supra note 111, at 15.

135. One may harbor doubts about whether this is actually a “red flag”
without losing sight of the overall point: that, on FATR Girls’ terms, the posts
themselves facilitate the fight against trafficking. See id. at 14.

186. Id. at 11-12.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 26 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 427

Had this information not been posted, FAIR Girls would not
have learned of the victim’s plight. There is nothing to suggest that
the victim would have experienced any less harm. The harm would
have simply been concealed from view.

C. Coalition Against Trafficking in Women (“CATW”)

Like FAIR Girls, CATW seeks to end sexual exploitation and
advocate for the protection of trafficking victims.!87 It likewise sees
the war on Backpage as consistent with its goal of empowering
women and girls. But, like NCMEC and FAIR Girls, CATW
unwittingly extolls Backpage as an ally in the fight against
trafficking in its amicus brief. 188

CATW’s agenda is to eliminate not just sex traffickimg, but
commercial sex in general. It aims to elide any difference between
the two. CATW declares prostitution to be “a form of violence that
deprives prostituted people of human dignity through cruel,
degrading, discriminatory, and traumatic acts.”!59 It promises that
the “evidence for these assertions, and for the deleterious effects of
prostitution on women and children is overwhelming” and proceeds
to cite a single study of seventy-nine children performed in 1998.140
CATW invokes the oft-quoted statistic about the “average age of
entry” into prostitution being thirteen.!4! The source of this statistic
is a paper, disowned by its own author, Richard Estes, which bases
that average on an interview with 107 teenagers in the 1990s.!42

For the proposition that “sex trafficking is prevalent in the
United States,” CATW points to a report by the DOJ indicating that
federal human trafficking task forces opened “2,515 suspected
incidents of human trafficking for investigation between January
2008 and June 2010."48 CATW then proclaims, without support,
that “[t]he actual number of victims is almost certainly far higher,”
despite the fact that, on the same page as the statistic cited, the
DOJ states that only 389—or fifteen percent—of these 2515
incidents were confirmed to be human trafficking (implicating a
total of 527 victims, 460 of whom were sex trafficking victims).!“4

 

137. Who We Are, COALITION AGAINST TRAFFICKING WOMEN, https://perma.cc
/9LZW-2LHH.

1388. 359 P.3d 714 (Wash. 2015); see also CATW Brief, supra note 20, at 11
(noting that, in May of 2012, Backpage ads led to fifty prosecutions in twenty-
two states for the advertising of underage girls).

139. Id. at 6.

140. Jd. at 7.

141. Jd. at 7-8.

142. See Brown, supra note 388 (providing a thorough examination of
statistical fallacies in writing about trafficking); see also Brief Amici Curiae for
the CATO Institute, supra note 105, at 2, 4-5, 10; The Average Age of Eniry
Myth, POLARIS PROJECT (Jan. 5, 2016), https://perma.cce/F9G5-PVQ7.

143. CATW Brief, supra note 20, at 4.

144. Characteristics of Suspected Human Trafficking Incidents, 2008-2010,
U.S. Dep't Just. 1 (Apr. 2011) at 6, https://perma.ce/5T38Q-4XBD.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 27 of 61

428 WAKE FOREST LAW REVIEW [Vol. 52

Though some investigations remained open when the study was
concluded, a full thirty-eight percent had been confirmed to not be
human trafficking—a fact conveniently omitted by CATW.145

By CATW’s account, “[ljaw enforcement is keenly aware” that a
significant amount of online sexual commerce moved to Backpage
after the shuttering of Craigslist’s “Adult Services” section in
2010.46 The FBI routinely involves Backpage in “Operation Cross
Country,” the FBI’s annual effort to “draw[] the public’s attention to
the problem of sex trafficking” by conducting stings and raids across
the country.!47 Indeed, CATW’s brief highlights nothing if not the
large extent to which law enforcement relies on Backpage as a tool
for apprehending traffickers and recovering their victims.

CATW poignantly discusses an incident in which a pimp forced
a minor sex trafficking victim, “Brianna,” to post her own images on
Backpage.!48 “In under five minutes Brianna’s image, whereabouts,
and price could be uploaded on Backpage.com’s website from a
cellular phone.”!49 Though CATW apparently intends for this story
to demonstrate Backpage’s blameworthiness, it is actually
compelling evidence that Backpage provides a natural pathway for
recovering victims. A forum that allows trafficking victims to make
themselves known to law enforcement is, on its face, a saving
grace—no matter its intentions.

It would be nearly impossible for Backpage to obfuscate the
connection between victims and law _ enforcement, while
simultaneously fostering a connection between victims and
customers. The only circumstance under which Backpage could
allow traffickers to selectively communicate with only customers
(while avoiding law enforcement) would be if customers and
traffickers had code words. And indeed, CATW claims they do—but
then proceeds to make clear that they, along with law enforcement,
know exactly what those code words are. 159

According to CATW, “[mJany advertisements also use code
words to suggest youth—telltale signs of sex trafficking of young

 

145. Id. at 8.

146. See CATW Brief, supra note 20, at 11; Claire Cain Miller, Craigslist
Says It Has Shut Its Section for Sex Ads, N.Y. TIMES: Bus. DAy (Sept. 15, 2010),
https://perma.cc/BM6E-PPJV.

147. See CATW Brief, supra note 20, at 12; Joe Johns & Tom Cohen, FBI
Crackdown Nabs Pimps, Rescues Children, CNN, https://perma.ce/J3GG-EFA2
(ast updated July 30, 2013, 10:59 AM); Operation Cross Country X, FBI: NEws
(Oct. 17, 2016), https://perma.ce/VBM2-Z95X.

148. CATW Brief, supra note 20, at 16.

149. Td.

150. Accounts by law enforcement corroborate the widespread familiarity of
these terms, suggesting that obfuscation is not a significant barrier to law
enforcement making use of these ads. See, e.g., Gloria Riviera et al, Daughters
for Sale: How Young American Girls are Being Sold Online, ABC NEWS (May
25, 2016), https://perma.cc/Q455-WRVR.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 28 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 429

girls.”!51 Similarly, “[IJanguage such as ‘just got to town’ reveal[s]
the likely occurrence of international sex trafficking.”152. This
corroborates FAIR Girls’ account that Backpage posts provide a
general means of reaching out to victims—that is, its usefulness is
not limited to situations in which a victim’s face is exposed or the
victim is being searched for. Furthermore, according to CATW,
Backpage also provides a more nuanced tactical advantage: it allows
law enforcement to track victims that traffickers move between
states.153 Traffickers have historically maintained control over their
victims by frequently relocating them; however, with Backpage in
the picture, law enforcement is able to overcome this hurdle.

The amicus brief submitted by the National Crime Victim Law
Institute (“NCVLI’), together with Shared Hope International,
Covenant House, and Human Rights Project for Girls, is
substantively the same as CATW’s, and rests on similarly shaky
grounds. In support of the proposition that “[t]he Internet has
provided traffickers with a remarkably easy and cost-effective way
to [traffic children for sex], opening up new and vast markets for the
commercial sex industry,’ for example, NCVLI provides two
sources.!54 The first is a statement by an advocate who also points to
“violence in our music lyrics like we see in today’s popular rap
music” as a significant contributing factor to the alleged rise in
trafficking.55 Then, by way of several nested citations, NCVLI
relies on a website that simply shows that the number of people
with access to the Internet is increasing over time. 156

All of the amicus briefs demonstrate Backpage’s power as an
ally in the fight against traffickmg—yet the facts that underlie that
conclusion are marshaled against Backpage. The only explanation
for this apparent dissonance is that activists targeting Backpage are
less concerned with fighting instances of exploitation than they are
with reducing the extent to which it is made visible.

 

151. CATW Brief, supra note 20, at 15.

152. Td.

153. Jd. at 11-12.

154. Brief for The National Crime Victim Law Institute as Amici Curiae
Supporting Appellees at 13, J.S. v. Village Voice Media Holdings, 359 P.3d 714
(Wash. 2015) (No. 90510-0).

155. Exploiting Americans on American Soil: Domestic Trafficking Exposed,
Hearing on H.R. 972 before the Comm'n on Sec. & Cooperation in Europe, 109th
Cong., at 77 (2005), https://perma.ce/BEM6-ASF8.

156. LINDA A. SMITH, ET AL., THE NATIONAL REPORT ON DOMESTIC MINOR SEX
TRAFFICKING: AMERICA’S PROSTITUTED CHILDREN 19, 41-42 (2009),
https://perma.cc/E6LD-FAWU.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 29 of 61

430 WAKE FOREST LAW REVIEW [Vol. 52

IV. THE DISREPUTABLE DANCE HALL (REPRISED)

The modern obsession with “sex trafficking” bears significant
resemblance to what was called, a century ago, the “white slave
panic.”157 Shocking accounts of young white women being
kidnapped, forcibly intoxicated, shackled, and bartered as chattel
fomented a nationwide call to arms against so-called “white slavers”
and their “organized societies [for] debauching little girls.”455 The
hysteria culminated in legislation nominally aimed at combatting
“trafficking in women,” but which was actually used to punish
against all kinds of heterodox sexual practices, including
miscegenation, polygamy, adultery, and promiscuity. 159
Notwithstanding the dramatic accounts of virginal children
wrenched from their homes, “sold for less than hogs!” and
“held... by iron bands,”!® “historians have almost all come to the
conclusion that there were actually very few cases of white
slavery.”!61 Rather, the “white slaver” was an invented villain, a
metaphor for people’s fears about dramatic social changes and a
fiction meant to spook women back into their homes.1!62 Perhaps
most significantly, it created cover for “protective” measures that in
practical effect constrained women’s range of motion and
opportunity. As industrialization and urbanization threatened long-
standing social norms at the turn of the twentieth century, the
mythos of the “white slaver” served as a bulwark, in more ways than
one, against women’s growing independence.

A similar confluence of increased female migration,
globalization, and changing gender roles prompted the re-emergence
of the “white slaver’—now called the “sex trafficker’—at the turn of
the twenty-first century. Then, as now, the tale of hapless, virginal
girls being attacked by evil, lustful men was substituted for the
more complex (and less sexually arousing) reality, in which hapless,
virginal girls were being transformed into independent, sexually
active women.!63 The mythologies of “white slavery” and “sex

 

 

157. See PETERS, supra note 38, at 54 (providing a thorough synopsis of other
analogs between the antitrafficking panic of the early twenty-first century and
that from one hundred years earlier); Jo Doezema, Loose Women or Lost
Women? The Re-emergence of the Myth of White Slavery in Contemporary
Discourses of Trafficking in Women, 18 GENDER ISSUES 23 (2000).

158. See LANGUM, supra note 37, at 28.

159. Michael Conant, Federalism, the Mann Act, and the Imperative to
Decriminalize Prostitution, 5 CORNELL. L. & PUB. POL’y 99, 112 (1996).

160. LANGUM, supra note 37, at 28.

161. PETERS, supra note 38, at 54 (“[S]tories of white slavery were triggered
by actual increases of women, including prostitutes, migrating from Europe to
find jobs in the US.”); Doezema, supra note 157, at 25-26.

162. Doezema, supra note 157, at 26.

163. “The myths around ‘white slavery’ were grounded in the perceived need
to regulate female sexuality under the guise of protecting women. They were
indicative of deeper fears and uncertainties concerning national identity,
women’s increasing desire for autonomy, foreigners, immigrants and colonial
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 30 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 431

trafficking” double down on male dominance: men are the ones
doing the raping and the rescuing (and, if necessary, are the ones to
punish women who resist rescue).!64 As for the women who deny
being raped, and resist being rescued—men are in control of them
too; they were the ones who turned those women into the
uncontrollable, hypersexual creatures they have become. !65

It bears mention that identifying both “white slavery” and “sex
trafficking” as part of a social mythos does not mean denying the
reality that some commercial sexual exploitation does occur.!®6 It
does, however, call into question the alarming idea that there is an
“explosion in domestic sex trafficking”!67—a claim based on flawed
studies, anecdotes, or simply fabrications, and highly reminiscent

 

peoples.” Jd. at 24. “It also presents a popular sexual fantasy in a culturally
acceptable manner.” Jd. at 35.

164. Another parallel arises in what can be described as the carceral rescue
response. In the early twentieth century, women who dared resist rescue were
to be “sent to an industrial farm with hospital accommodations on an
indeterminate sentence” because “[o]bviously it 1s necessary that some such
measures of almost drastic contro] should obtain if such women are to be
permanently helped and society serviced.” CLIFFORD ROE, HORRORS OF THE
WHITE SLAVE TRADE: THE MIGHTY CRUSADE TO PROTECT THE PURITY OF OUR HOME
390 (1911); see also In re Carey, 57 Cal. App. 297, 306 (Cal. Ct. App. 1922).
Today’s programs are similar. See, e.g., MELISSA GIRA GRANT, PLAYING THE
WHORE 11 (2014) (“Even the most seemingly benign ‘rehabilitation’ programs
for sex workers are designed to isolate them from the rest of the population.
They may be described as shelters, but the doors are locked, the phones are
monitored, and guests are forbidden. When we construct help in this way we
use the same eye with which we build and fill prisons. This isn’t compassion.
This isn’t charity. This is control.”). Then as now, women who reject the victim
narrative create an existential threat of destabilization, which is critical to the
overall schema: in 1910, one reformer complained that it “has been almost
impossible to do anything in the state courts because the law in this state,
through the interpolation in each section, of the statute, of the words ‘against
her will, has rendered farcical the prosecution of ‘white slavers.” ROE, supra,
at 337. Women who not only consented but recruited were an ultimate threat:

Transactions which involve outrages such as cannot be surpassed in
the worst annals of Turkish misrule these women procurers often will
perform without the quiver of a lip, or the droop of an eyelash. Richly
attired, of fascinating manner, sometimes possessing remnants of
former beauty, and withal keen as razors, and sharp as steel traps,
these women are the most dangerous creatures extant in the civilized
world.
Id. at 104 (emphasis added).

165. See ROE, supra note 164, at 170. This has resonance in today’s “end
demand” movement, which reeapitulates the premises that (1) men are agents
of women’s sexual oppression, even when women claim otherwise, and (2) men
hold the keys to women’s rescue, even when women claim otherwise. The
theory behind it lacks economic logic, and is widely rejected by sex workers’
rights organizations. See, eg., End Demand Fact Sheet, DESIREE ALLIANCE,
https://perma.ce/FD7N-PEWW.

166. See Doezema, supra note 157, at 36.

167. 5. REP. No. 114-214, at 5 (2016).
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 31 of 61

432 WAKE FOREST LAW REVIEW [Vol. 52

(in syntax as well as content) of the propaganda disseminated at the
turn of the twentieth century. !68

A 1911 book titled Horrors of the White Slave Trade: The Mighty
Crusade to Protect the Purity of Our Homes, put the “Disreputable
Dance Hall” first on the list of “Economic Causes of White
Slavery.”169 The 448-page treatise featured a testimonial by “one of
Chicago’s foremost women,” Louise de Koven Bowen:

In such halls the laws of common decency are violated, and
they are resorted to by evil minded men and women seeking
victims. The proprietors of these places either connive at or
participate in this use of their halls, and no effort whatever is
made to protect the young people.!79

After discussing the superlative evil of masquerade balls, and
explaining the importance of good ventilation, Mrs. Bowen went on
to demand that a police presence be brought in to transform dance
halls into “brilliantly lighted” venues, free of “immoral dancing,”
“familiarity,” and, unsurprisingly, alcohol.!17!. Bowen was hardly
alone in her fixation on the institution of the dance hall; it was
commonly condemned as “the training-ship of prostitution,” “the
ante-room to hell,” a “portal,” and “a canker.”!72 In retrospect, of
course, it is easy to see that it was simply the locus of changing
social norms, a venue for sexual expression, a place for men and
women to socialize, unsupervised—and, yes, perhaps a context for
some exploitation, but certainly not its cause.

The fixation has been reprised, almost verbatim, one hundred
years later: while the dance hall was the “White Slaver’s mart,”
websites with “adult” services sections are “the Wal-Mart of sex
trafficking.”173 Like dance halls, Internet platforms provide a
semipublic space for a range of sexual practices.'!™ It may be the
case that these sexual practices are disproportionately exploitative —
but if that is true, the venues are at most responsible for making
that exploitation visible. Initiatives to shutter these venues elide
the difference between causing exploitation and_ revealing

 

168. See supra Part II.

169. ROE, supra note 164, at 281.

170. Id. at 281, 284.

171. Id. at 289.

172. MARK KNOWLES, THE WICKED WALTZ AND OTHER SCANDALOUS DANCES:
OUTRAGE AT COUPLE DANCES IN THE 19TH AND EARLY 20TH CENTURIES 12 (2009).

178. See LYTLE & DILLON, supra note 2, at 1.

174. The apex of one of that many battles against Craigslist, as described in
a letter signed by seventeen attorneys general, went like this: “Ms. Lyon then
confronted Mr. Newmark with an actual advertisement found on craigslist
depicting a young woman in highly suggestive attire and clearly listing hourly
rates. She then asked Mr. Newmark pointedly what services he thought the ad
was selling.” Letter from Seventeen State Attorneys General, supra note 61.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 32 of 61

2017] THE VIRTUES OF UNVIRTUOUS SPACES 433

exploitation and are, in the end, little more than efforts to send
trafficking back into the shadows.

The net effect of this strategy is, of course, that it ushers out of
sight a whole panoply of heterodox sexual practices — commercial
sex, sex with strangers, “fetishism,” etc.175—all allegedly in service
of protecting victims. But the fight against traffickmg—real
trafficking—is won by making victims more visible. To the extent
that websites bring abuses to light, their existence is a tremendous
help. The notion that they cause trafficking is unsubstantiated, and
ultimately part of the fantasy articulated, in so many words, by Mrs.
Bowen: that the complex and fearsome array of social changes can
be undone by shuttering the places in which they play out.

CONCLUSION

The role of online intermediaries in human traffickmg has
received significant press im recent years, and the recent
capitulation of Backpage’s “adult” section has brought yet more
attention to the issue. The optics of websites’ involvement make
them easy targets of outrage, but a closer look shows that websites
have no independent identity: they are simply conduits for good and
bad. Nicholas Kristof, an outspoken critic of online intermediaries,
provides the following account:

Last year I wrote about a missing 15-year-old Boston girl
whose parents were beside themselves with worry. In their
living room, I pulled out my laptop, opened up Backpage and
quickly found seminude advertisements for the girl, who
turned out to be in a hotel room with an armed pimp.!79

The story is clearly meant to elicit outrage at Backpage and
gratitude to Mr. Kristof. Such a takeaway, however, poignantly
misunderstands the nature of the Internet platform’s role.
Backpage is just as responsible for the child’s recovery (facilitated by
Mr. Kristof) as it is for the child’s trafficking (facilitated by pimps).

To the extent that websites expand customers’ access to victims,
they likewise increase victims’ exposure to law enforceement—which,
in theory, improves their chances of being recovered. The recent
strike against Backpage was a victory for those seeking to get
trafficking out of sight. This is both a superficially appealing goal
(because visibility is easily mistaken for incidence) and ultimately
counterproductive (because visibility increases chances of recovery).
Indeed, confusing a problem’s disappearance with its resolution is
doubly dangerous where, as here, visibility actually contributes to

 

175. See Backpage.com, LLC v. Dart, 807 F.3d 229, 234 (7th Cir. 2015), cert.
denied, 137 8. Ct. 46 (2016).
176. Kristof, supra note 82.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 33 of 61

434 WAKE FOREST LAW REVIEW [Vol. 52

the solution. Indeed, the greatest casualties in the war on online
intermediaries may well be trafficking victims themselves.
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 34 of 61

Exhibit 2
Brother takes action after girl, dt is aglyartiseronbnestgy sernalfcinant 3 ep eRe OS TSEP IO © PAge BB He gpm local broward/deert vee

lof3

sun-sentinel.com

Brother takes action after girl, 14, is
advertised online for sex, officers
say

Caitlin Randle

2-3 minutes

 

Stanley Martin had sex with a 14-year-old girl, then advertised
her on backpage.com, police say.

A man sprang into action when he found his runaway 14-year-
old sister being advertised for sex on an online dating site.

He used the phone number listed in the ad to arrange a date —
then confronted the man who showed up with the minor,
according to the Broward Sheriff's Office.

Deputies located the suspect, Stanley Martin, by tracing multiple
business and cellphone numbers, and arrested him on Aug. 2.

Martin, 28, had sex with the 14-year-old and then posted photos

8/27/20, 4:23 PM
Brother takes action after girl, dt is aglyartiseronbnestgy sernalfcinant 3 Qeepe eset CSTE PSO © PAVe Fae gpm local broward/deert vee

2 of 3

of her online and advertised her services at $150 for hour,
according to a Sheriff's Office arrest report.

Martin is facing four counts of lewd and lascivious battery on a
child between 12 and 16.

According to the arrest report, the teen began communicating
with Martin after she ran away from Covenant House, a_Fori
| auderdale homeless shelter for kids and teens.

Martin picked up the girl and brought her to his house and a
hotel in Deerfield Beach, where he had sex with her four times,
the report says.

The girl "did not want to have sexual intercourse with Martin but
felt she did not have a choice," the report says. She was afraid
of Martin because of "previous threats of physical violence."

 

Stanley Martin (Broward Sheriff's Office)

When relatives told the teen's brother that his sister "was
possibly being advertised on Backpage.com," he used the ad's

8/27/20, 4:23 PM
Brother takes action after girl, dt is aglyartiseronbnestgy sernalfcinant 3 epee er CSTR SO © PAGS F7 He gpm local broward/deert vee
listed phone number to take the action that led to the arrest, the
report said.

Martin, who has also lived in Sunrise and Fort Lauderdale has a
lengthy criminal record. He is being held without bond because
of previous arrests.

Breaking News Alerts Newsletter

As it happens

Get updates on the coronavirus pandemic and other news as it
happens with our free breaking news email alerts.

It's not clear whether Martin will face additional charges related
to prostitution or human trafficking.

A spokesman for the State Attorney's Office said Thursday that
prosecutors are still reviewing Martin's case.

e Prostitution

e Crime

3 of 3 8/27/20, 4:23 PM
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 38 of 61

Exhibit 3
Opinion | Making Lite Herd dog Pigpac Bi 883. FIL ™BScument 34°P NSA GHIBLI SO™ BALE ME eH Ban nicholas kristof-mak..

1 of 2

She New York Eimes _ https://nyti.ms/1W3fjEY

Making Life Harder for Pimps

By Nicholas Kristof

Aug. 6, 2015

In the long struggle against sex trafficking, we finally have a breakthrough!

It didn’t come from Congress, or the White House, from the courts or the police. Rather, it came from credit card
companies: Pimps can no longer easily use American Express, Visa or MasterCard to pay for prostitution ads in which
they sell 15-year-old girls as if they were pizzas.

That upended the business model of sex trafficking. Pimps all over the country are reduced to figuring out how to pay to
promote their ads with, yes, Bitcoin!

Human trafficking is one of the most insidious human rights abuses in the United States — some 100,000 minors are
trafficked into the sex trade each year in America. So let me explain how we came to enjoy a triumph over traffickers.

A website called Backpage.com has for years dominated the sex trade advertising business. In April alone it published
more than 1.4 million ads in its adult services section in the United States. Almost every time a girl is rescued from
traffickers, it turns out that she was peddled on Backpage.

Last year I wrote about a missing 15-year-old Boston girl whose parents were beside themselves with worry. In their
living room, I pulled out my laptop, opened up Backpage and quickly found seminude advertisements for the girl, who
turned out to be in a hotel room with an armed pimp.

Backpage is allowed to operate because of a loophole in the Communications Decency Act. Attorneys general from 48
states have pleaded with Backpage to stop this exploitation, to no effect. Girls who have been sold on Backpage when
they were as young as 13 have sued the company, but haven’t succeeded because of the loophole.

Then suddenly this summer, the miracle of the market intervened.

Sheriff Tom Dart of Cook County, Ill., wrote tough letters to Visa and MasterCard, calling on them to stop allowing their
cards to pay for sex ads on Backpage. Both companies effectively agreed. To its great credit, American Express in April
stopped working with Backpage for adult ads, so as of the beginning of July pimps had no easy way to pay for
advertisements.

Flummoxed, Backpage responded by making its basic sex ads free, but, even with a fee to promote a free ad, that’s nota
business model that can sustain it. Backpage is suing Sheriff Dart, but my sense is that pimps won’t be using their credit
cards again on the site any time soon.

8/27/20, 4:23 PM
Opinion | Making Lite Herd dog Pigpa, 04 883-FIL™BScument 34°SP NSA GHIBLI SO™ BALE ME eH Ban nicholas kristof-maki..

2 of 2

 

Massage therapists wait in a common room as a San Francisco task force looks for
evidence of human trafficking at their studio. Jim Wilson,/The New York Times

“Tf it’s down for six months, that’s six months of children who aren’t raped,” says Yiota Souras of the National Center for
Missing and Exploited Children.

So bravo to American Express, MasterCard and Visa — and to Sheriff Dart — for getting results where Congress failed.

There will still be human trafficking, of course, and pimps will find other ways to peddle kids. But it may not be quite so
easy for traffickers as it was.

“When on Backpage, I was advertised in the same way as a car or a phone, but with even less value than a bike,” one girl
told me late last year. She said she was advertised at the age of 15 and 16 and raped 1,000 times as a result.

My guess is that a majority of sex ads on Backpage are for consenting adults. But a significant minority are for sex with
children or with women who are coerced — representing some of the largest and most mistreated classes of human
rights victims in America. We don’t have the moral authority to tell other countries to end modern forms of slavery when
we don’t clean up our own act.

There has also been progress in other areas. The police in America are going after pimps more, and sometimes johns, as
well (that still needs to happen more).

The Nordic model to combat trafficking and exploitation, pioneered in Sweden, has been gaining ground, too. It provides
for the arrest of johns while offering help rebuilding the lives of women who were selling sex. Nothing works all that well
in curbing sex trafficking, but this model has succeeded better than other approaches.

Yet in some quarters, there’s still a myopia about the degree to which this is a human rights issue. Amnesty International
will consider a proposal in the coming days that would call for full decriminalization of the sex trade, including for johns,
on the theory that this would benefit sex workers. Nice theory, but a failed one. It has been tried repeatedly and it
invariably benefited johns while exacerbating abuse of women and girls: A parallel underground market emerges for
underage girls.

Let’s hope Amnesty comes to its senses and, as Swanee Hunt of Harvard put it, avoids “endorsing one of the most
exploitative human rights abuses of our time.” Then we can go back to celebrating the struggles of America’s sex
traffickers as their business model is upended.

8/27/20, 4:23 PM
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 41 of 61

Exhibit 4
IMPD arrests first suspected BER 18d APBSS2-RIL_ Document 349 TSE OwSAIBY "BAGS AD wf gel runnine:blind-im..

1 of 11

wrtv.com

 

IMPD arrests first Suspected pimp in
7 months

By: Jordan Fischer

12-15 minutes

 

Author's Note: This story contains explicit language and
descriptions of real prostitution cases. Reader discretion is
advised.

INDIANAPOLIS -- The man on the stoop told her she could
keep $70 of every $100 she made if she came to work for him
as a prostitute. He told her he would keep her safe. She told
him he was under arrest.

In a probable cause affidavit filed earlier this month, the
detective wrote that she was working undercover to investigate
a complaint about prostitution in a nearby alley when 39-year-
old Lamont King yelled at her to come over to him.

"This is my neighborhood, so | know everything that goes on, ya
feel me?"

After asking for a light, King wanted to know what she was
doing. The detective said she was “trying to work my hustle.” To
that, she said, King replied that she was in the wrong spot. Then

8/27/20, 4:25 PM
IMPD arrests first suspected Bue 18d PBSS2-RIL_ Document 349 TS OwSAIBY "BAGS Ay Of eelom running blind-im..

2 of 11

he suggested they “work together”

“This is my neighborhood, so | know everything that goes on, ya
feel me?” King said, according to the affidavit. “Il know you ain’t
in the right spot, though.”

Explore the data on the map below to see every prostitution
arrest in Indianapolis in 2017:

The detective told King she was “independent,” meaning she
didn’t have a pimp. King, she said, suggested she needed
someone to protect her. People “get killed out here,” he said.

King then began walking westbound, the detective said, and
promised her that he knew everyone in the neighborhood and
would be able to get her customers.

The detective asked what her cut of the business would be.

“He replied, ‘You give me $20 off each $100,” the detective
wrote. “He then changed it to, ‘$30 off of each $100.”

When King then said he had a house nearby they could work
out of, according to the affidavit, the detective signaled for her
backup and King was placed under arrest.

Once he was in handcuffs, the detective explained that she was
an officer, and that King was under arrest. She said he told her,
“You still sexy, though,” and then asked about the charge he
faced.

“He asked, ‘What is promoting prostitution like?" the detective
wrote. "'Like trying to sell somebody or something? Like trying

8/27/20, 4:25 PM
IMPD arrests first suspected BEM8 18d BSS2-RIL Document 349M TSe OBSHIBY "BAGS AP Uff running: blind-im..

3 of 11

to sell somebody and make some money?’

“Pimping," she said. King nodded his head. "Oh."
Without Backpage, Police Running Blind

King’s arrest was the first in Indianapolis on a charge of
promoting prostitution since November (by comparison, a
search of IMPD records just for 2018 turned up 48 prostitution
reports). The cases, according to Sgt. John Daggy, an
undercover officer with IMPD’s vice unit, have just dried up.

The reason for that is pretty simple: the feds closed police’s
best source of leads, the online personals site Backpage, earlier
this year.

“We’ve been a little bit blinded lately because they shut
Backpage down,” Daggy said. “I get the reasoning behind it,
and the ethics behind it, however, it has blinded us. We used to
look at Backpage as a trap for human traffickers and pimps.”

U.S. authorities seized Backpage, which has been accused of
facilitating human trafficking and prostitution, in April. Legislation
signed by President Donald Trump in April known as SESTA-
FOSTA (Stop Enabling Sex Traffickers Act and Fight Online Sex
Trafficking Act) made it illegal to knowingly assist, facilitate or
support sex trafficking and removed immunity for civil liability
that online services previously had. The result has been that
other sites like Backpage, including Craigslist’s personals
section, have gone dark.

READ MORE | Backpage seized for allegedly enabling sex

8/27/20, 4:25 PM
IMPD arrests first suspected gu8 19d BSS2-RIL_ Document 349 RTS OBSAIBY "BAGS AS Of eelomeunnine blind-im..

4 of 11

trafficking | Backpage.com shutdown means more street

 

 

prostitution, Florida sheriff says

The legislation was hailed as a win by groups that fight sex
trafficking, particularly of minors. But Daggy says it also
removed one of the best tools police had for finding trafficking
cases.

“With Backpage, we would subpoena the ads and it would tell a
lot of the story,” Daggy said. “Also, with the ads we would catch
our victim at a hotel room, which would give us a crime scene.
There’s a ton of evidence at a crime scene. Now, since
[Backpage] has gone down, we’re getting late reports of them
and we don’t have much to go by.”

Even with Backpage, the numbers weren’t stellar. A Cal! 6
Investigation in May found that, in Indianapolis, women were 20
times more likely to be arrested for prostitution than men were
for promoting prostitution.

Loading video...

In 2017, Marion County prosecutors filed just four cases on
promoting prostitution charges. All four cases stemmed from
IMPD investigations through Backpage, including the case that
nabbed Jason Young in November.

‘| post, he texts’

The ad on Backpage made it pretty clear what sort of “fun” was

8/27/20, 4:25 PM
IMPD arrests first suspected gine 18 PBSS2-RIL_ Document 349M HAE OwSAIBY * BAGS Aw OF gel unnine blind-im..

5 of 11

being offered. The posting — “young, sexy, thick ‘n fun” — was
followed by a description promising a woman who “love[s] to
pleasure Hats on at all times [sic].” “Hats” meant condoms. The
ad ended with a phone number with an Indianapolis area code.

An IMPD detective responded to the ad. Someone texted back
asking if he was “in or out” — whether he wanted to meet the girl
at her place, or have her come to him.

“In,” he replied.

The response was a series of numbers, “100 140 180,” which
signified the girl’s prices for a short visit, 30 minutes and a full
hour, respectively.

The detective responded that he “could do 140.” He was told to
head to a hotel at 86'" Street and Zionsville Road, and to pick
up a bottle of Gatorade on the way.

Before he arrived, he received a text asking if he was law
enforcement. He said he was not. He then received a text
directing him to the Fairfield Inn on West 86!" Street.

When he arrived, the detective spotted a man, later identified as
Jason Young, sitting in a black sedan smoking.

As he approached the room number he’d been given, the
detective received another text. This one told him he’d been
given the wrong address. He needed to go to the InTown suites
next door.

By the time he got back to the parking lot, Young was gone.
Another detective confirmed Young had relocated to the parking

8/27/20, 4:25 PM
IMPD arrests first suspected BEM8 18 PBRSS2-RIL_ Document 349 TS OUSAIBY "BAGS AP Uf eelom running blind im..

6 of 11

lot of the InTown Suites.

In a probable cause affidavit later filed in the case, the detective
noted that prostitution promoters, or pimps, often serve as
lookouts to ensure the customer is not a police officer.

“With Backpage, we would subpoena the ads and it would tell a
lot of the story. Also, with the ads we would catch our victim at a
hotel room, which would give us a crime scene."

When the detective got to InTown Suites he was directed to
Room 117. There, a woman who identified herself as Britni
opened the door. After a brief discussion about what services
the detective would get for his $140, Britni instructed him to lay
the cash on the TV stand. As he did, he gave the signal for
other officers to move in and arrest Britni.

As soon as police moved in, Young sped out of the parking lot.
Two other detectives pulled him over a short distance away and
placed him under arrest.

Once both were in custody, the detectives asked Britni who
Young was to her. She said he was her boyfriend, and that he
was the one who arranges the meetups.

“| post, he texts,” she told officers.

She also told them all the money she makes — minus a small
amount for expenses for her children — goes to Young. If the
detective had been a real john, she said, the money she made
that night would have gone to Young to pay for another night at
the hotel.

8/27/20, 4:25 PM
IMPD arrests first suspected BEM@ 18d PBSS2-RIL_ Document 349M TS OBSAIBY "BAGS Ae OF elo eunnine blind-im..

7 of 11

Young, for his part, denied any knowledge of what Britni was
doing at the hotel.

Detectives found $849 in cash in Young’s wallet and pockets.
Britni told them she had made it for him through prostitution. All
of the money was seized to be held for forfeiture.

Young pleaded guilty in April to promoting prostitution, a level 5
felony, and was sentenced to 3 years in community corrections
with 148 days of jail credit.

Britni pleaded guilty in January to one count of prostitution and
was sentenced to time served for 54 days already spent in the
Marion County Jail.

A civil forfeiture action remains pending against the $849 seized
in the case.

For Some Women, It’s Back to the Streets

“We assume it’s a great thing that Backpage closed down,”
Stefanie Jeffers said. “And it is, because it’s horrible that
Backpage existed and so much trafficking occurred through the
users of Backpage. But | do think that it comes with its dangers
too.”

Jeffers, the founder of the nonprofit Grit Into Grace, works with
women who are engaged in street prostitution in Indianapolis to
help them get out of the life. Sne says Backpage’s closure came
as a shock to the women she talked to.

“The couple of women that I’ve talked to have said, ‘Well now

8/27/20, 4:25 PM
IMPD arrests first suspected BEM8 18d BSS2-RIL_ Document 349M HS OBSAIBY BAGS AS OF Elo running blind im.

8 of 11

we’re going to have to go out on the streets, and we haven’t
been on the streets in years,” Jeffers said.

Stefanie’s Story | A single mom becomes a stripper, and then a
prostitute

Loading video...

For those who have a pimp — and many women working in
prostitution don’t — the loss of Backpage doesn’t mean they get
a pass on bringing in money.

“But especially if they have a pimp, then that becomes
extremely dangerous for them,” Jeffers said.

The streets come with their own set of challenges. Daggy says
he hasn’t seen a street pimp since he was a uniformed officer
working the Near Eastside in the 90s. Over there, where IMPD
works the bulk of its prostitution cases every year, addiction
drives the sex trade, not pimps.

“The street girls, they’re mostly focused on just getting enough
money for their next fix,” Daggy said. “They’re almost, | would
say 99 percent of those girls are addicted to opiates or meth. |
would say one | know of is just an alcoholic. We just don’t see...
not that it doesn’t happen, but we just don’t see pimps on the
street like you do in the shows. They’re hiding in cyberspace
and at the hotels.”

Backpage was shut down while one woman Jeffers works with
was being held at the Marion County Jail. Jeffers said the

8/27/20, 4:25 PM
IMPD arrests first suspected Bie 18 PBSS2-RIL_ Document 349M TS OwSAIBY BAGS BO OH Blom unning blind im.

9 of 11

closure wasn’t welcome news.

“It was definitely a shock to the women | Know, and it’s definitely
going to change things for them,” she said. “Pimps are still
going to make their money, traffickers are still going to make
their money, it’s just going to change things for the women. And
| wouldn’t assume for the better.”

A Change of Perspective

Shortly after Indianapolis hosted the Super Bowl, Daggy was
invited to give a presentation at the Conference of Attorneys
General.

“| was badmouthing Backpage big time,” he said, “because, you
know, we were getting all of our arrests off there. We made over
60 arrests and caught four human trafficking cases during the
Super Bowl.”

After he presented, Daggy says the website’s lawyer came up
to speak to him.

“She came up to me and said, ‘You know, if we shut down, the
ads will go offshore and someone else will pick them up,”
Daggy said.

That’s when Daggy started viewing Backpage as a trap —a
useful tool for police trying to find victims who rarely self-report,
and perpetrators who rarely come out in the open.

“ve got a 100-year-old book talking about a girl being taken up
from Cincinnati to Chicago... The guy up there partied with her,

8/27/20, 4:25 PM
IMPD arrests first suspected Bue 18 PBSS2-RIL_ Document 349 TS OwSAIBY "BAGS BL Ofgem running blind-im..

10 of 11

wined and dined her, and then put her into prostitution."

“They’re there. They’ve been there forever,” Daggy said. “I’ve
got a 100-year-old book talking about a girl being taken up from
Cincinnati to Chicago on a train, and the same thing happened:
tricked into prostitution. The guy up there partied with her, wined
and dined her, and then put her into prostitution. You would
think it was written today, but this book is over 100 years old.”

Daggy says he expects IMPD to make at least a few more
promoting prostitution arrests before the end of the year, but
he’s worried that the degradation of the cases they’re able to
present because of Backpage’s loss will cause departments to
refocus resources in the long-term to easier-to-prosecute areas
like narcotics.

That’s a problem for the veteran officer, who says vice cops like
him are already in short supply. He’s worried that without a
repository of possible trafficking cases like Backpage, human
trafficking investigations will revert to the less-proactive style
that was common when he first became a vice cop.

“Ethically, | get it” Daggy said. “But it’s not safer for our kids by
being shut down.”

This article is the third in a series documenting the sex trade in
Indianapolis.

PART I: ‘Becoming Carmen’ | Sex work took her name, then
everything else. Now she helps women take life back.

PART Il: ‘Dear John’ | When men buy sex, it’s the women who

8/27/20, 4:25 PM
IMPD arrests first suspecegl gine id BOPBES52-RJL Document 349°ETE Cs) SOW * BAGS BS BF eel cunning-blind-im...
pay for it.

Jordan Fischer is the Senior Digital Reporter for RTV6. He
writes about crime & the underlying issues that cause it. Follow
his reporting on Twitter at @Jordan RIV6 or on Facebook.

11 of 11 8/27/20, 4:25 PM
Case 1:18-cv-01552-RJL Document 34-9 Filed 08/31/20 Page 53 of 61

Exhibit 5
Under attack, Backpage CoM das {ts WPROT AHaE antistygtfickins fon ng 3 42g" Ra OB PS” PAGS BABS .com/news/true-crime...

lofs8

washingtonpost.com

 

Under attack, Backpage.com has its
supporters as anti-trafficking tool.
But many differ.

Tom Jackman

10-12 minutes

 

But Backpage argues there’s an upside to all this and some
anti-trafficking advocates agree: The site provides a responsive,
reliable repository for local and federal investigators to track
illegal activity, from prostitution to murder. Backpage responds
quickly to subpoenas and provides testimony and research to
police and prosecutors. Shutting down Backpage’s “dating”
section would disperse those ads to many smaller and foreign
sites who might not be so helpful to American investigators
trying to rescue a child or capture a pimp.

“We harness the technologies that have been created,”
Backpage general counsel Liz McDougall told an Arizona
human trafficking task force in 2013, “and use them intelligently
to find and stop the perpetrators of this horrific crime. ...
Backpage has no tolerance for sex trafficking. As a result,
Backpage is one of the best places in America to get busted
trafficking a child.”

8/27/20, 4:27 PM
Under attack, Backpage CoM das {ts WPROT AHaE antistygtfickins fon ng 3 42g" RT OB StS * BAG e Bares .com/news/true-crime...

2o0f8

Statements like these draw extreme skepticism from many anti-
trafficking groups, especially those who work with girls once
prostituted through Backpage. Eight civil suits have been filed
this year alone by women who were underage and sold for sex
on Backpage, with renowned attorney David Boies serving as
lead counsel in two of them. The suits seek money and
injunctions as a way to persuade Backpage to stop hosting sex
ads. Five members of Congress last week called for the Justice
Department to launch a criminal investigation of the site.

But it’s a tougher call for law enforcement. They have worked
with Backpage for years, and they have gotten information and
convictions. McDougall, who declined to speak to The Post on
the record, quoted numerous examples in 2013 of law
enforcement officials thanking Backpage for their help.

“Mr. Ferrer,” went one email from the FBI in 2011, referring to
Backpage chief executive Carl Ferrer, “We want to submit your
name for recognition of your assistance following this case.”

“We appreciate Backpage’s vigilance to help protect kids,” an
email from Texas said in 2011.

“Your company’s level of cooperation is not the norm,” said an
email from a Massachusetts agency in 2011, “and makes a
huge difference in our ability to target and ultimately arrest the
offender.”

We reached out to a number of law enforcement groups who
investigate human trafficking, and several of them didn’t want to
discuss Backpage. Defending Backpage is “not a popular

8/27/20, 4:27 PM
Under attack, Backpage CoM das {ts WPROT AHaE antistygtfickins fon ng 3 42g" Ra OB StS” BAG e BB rES .com/news/true-crime...

30f8

position to take in the law enforcement world,” said Kimberly
MehlIman-Orozco, a human trafficking expert who often testifies
in such cases. “In my talks with law enforcement, they do say
they use it as a tool.”

Mehlman-Orozco said of the campaign against Backpage, “If
these ads ceased to exist would these women not be sold? The
answer is no. There’s not a single piece of empirical research to
suggest that. It will simply displace these ads.”

The administrator of a smaller rival site has said he is hoping
that Backpage gets shut down, Mehlman-Orozco said, because
they would scoop up all the sex ads and avoid American law
enforcement because it is located outside the country. “Why on
earth would anybody who opposes human trafficking,” she said,
“risk the advertisements being displaced to a non-U.S. website?
It makes no sense.” She also noted that social media are now
involved: Facebook has been used to recruit girls for
prostitution, and prostitutes now advertise their services on
Twitter.

McDougall has said that the courts have repeatedly upheld
Backpage’s right to publish adult content and that their First
Amendment right to free speech protects them. In addition, the
Communications Decency Act holds that websites that merely
host third-party content are not liable for that content.

But beyond legal theory, there’s the actual practice, and that’s
where there is a stark divide. McDougall said in 2013 that
“Backpage’s role in the rescue of victims and conviction of

8/27/20, 4:27 PM
Under attack, Backpage CoM das {ts WPROT AHaE antistygtfickins fon ng 3 42g FRAT OB PS PAG eB PBS .com/news/true-crime...

4 of 8

predators in the United States gets short shrift — if it is
mentioned at all.” She said, “Backpage has developed a team
and systems in order to respond to law enforcement subpoenas
within 24 hours or less,” and that in one case they were able to
facilitate three same-day rescues of trafficked children by
providing data to the vice lieutenant within an hour of his call.

Lois Lee, who has worked on the streets of Los Angeles for 38
years rescuing child trafficking victims, is a big believer in
Backpage, and strongly agreed with Mehlman-Orozco that
shutting one website would have no impact on child trafficking.

“The parents or lawyers are able to find these kids. | know,” Lee
said in a telephone interview. “Backpage becomes a place
where everyone on the street can find their kid.” When
Backpage shut down its adult ads category in January, in
response to a highly critical report from a Senate subcommittee,
Lee issued a public statement calling it “a sad day for America’s
children victimized by prostitution.” [The ads have reappeared in
the “dating" category. ]

Lee acknowledges that Backpage has provided significant
funding to her group Children of the Night. They also allow her
to post free ads on the site for teens who want to call her for
help. But she said that doesn’t change her view that there are
many other websites where the ads can go, and the underlying
problem of why trafficking happens remains unaddressed.

“Backpage is the looking glass for what is going on with
adolescent sexuality in American society now,” Lee said.

8/27/20, 4:27 PM
Under attack, Backpage CoM das {ts WPROT AHaE antistygtfickins fon ng 3 42g" Ra OB StS PAG a Bares .com/news/true-crime...

5 of 8

“Nobody wants to deal with that issue. The reaction of the
government, it’s almost like McCarthyism.”

In Minneapolis, police Sgt. Grant Snyder has been fighting
human trafficking for more than 20 years. He said Backpage is
far more responsive to his requests for help than phone
companies or social media, and he has run into dead ends
trying to get information from non-U.S. websites. He said there
were “a thousand things Backpage could do to make me more
efficient,” but added, “You could eradicate Backpage and it
wouldn’t make a difference” in trafficking. “There’s an assault on
our children and it has very little to do with Backpage.”

That’s because the problem is on the demand side, Snyder
said. “The demand absolutely drives this problem,” Snyder said.
“And it’s guys like me. White, middle-aged, educated. How is it
they’re unreachable? | don’t believe it. We’re targeting the
source of ads, and not putting the blame where it belongs. On

bb]

men.

Both Andrea Powell, the executive director of FAIR Girls, and
Lisa Goldblatt Grace, director of My Life My Choice, two
groups which fight trafficking and help its victims, agreed with
Lee and Snyder about the underlying problems of trafficking.
But they said Backpage is not helping. Powell said FAIR asked
Backpage to require age verification for its advertisers, and
submit ads to law enforcement in advance, but they refused.
“Be a positive force,” Powell has told Backpage. “They chose
not to.”

8/27/20, 4:27 PM
Under attack, Backpage CoM das {ts WPROT AHaE antistygtfickins fon ng 3 42g" Ra OB StS * BAG e Bees .com/news/true-crime...

6 of 8

“This is really about a multi-billion dollar sex industry preying on
the most vulnerable in our communities,” Grace said. “And
Backpage is a key part of this unfair fight.”

Powell said 90 percent of the girls they help were trafficked on
Backpage. The practices of scrubbing questionable words from
ads but leaving the ads online, of soliciting sex advertisers and
customers from other sites, “make it more difficult for law
enforcement,” Powell said. “They’re not helping. They’re acting
criminally. You can’t light a whole bunch of matches in a box
and say, ‘Hope you find the fire.” You made the fire.”

Other trafficking experts agreed, saying the isolated cases
where Backpage helps are overwhelmed by the numbers who
remain victimized. Rutgers University professor emeritus James
Finckenauer, who co-authored a book on human trafficking and
served on a trafficking task force, said, “If you had a number of
the potential pool of people victimized, versus the number of
cases which you received assistance, | think there’d be a large
number in the former and less in the latter. This argument that
they’re helpful to law enforcement is specious.”

Finckenauer added, “These folks are in business to make
money. | understand that. There’s also areas where business
runs into the innocent. At some point. Somebody has to say,
‘Hey, you crossed the line.”

Plenty in law enforcement are ready to say that, if only because
prostitution itself is illegal and cops oppose illegal things. Both
Sheriff Tom Dart of Cook County, Ill., who has tried a couple of

8/27/20, 4:27 PM
Under attack, Backpage CoM das {ts WPROT AHaE antistygtfickins fon ng 3 A2eU RRA OB PS * BAGS BETES .com/news/true-crime...

7ofs8

different ways to stop Backpage through the courts and failed,
and Lt. Barry Hill of the Los Angeles County Sheriff’s
Department human trafficking bureau, said they had never
gotten a call from Backpage alerting them to illegal activity.

“lf they were the least bit proactive in any form or fashion,” Dart
said, “there might be something to this argument. If they were
calling me saying ‘We’ve found a pattern’ or something like that,
but I’ve never received a phone call from them.” He said he had
written them suggesting ways to actually detect illicit activity,
including hiring retired police detectives to monitor the ads and
removing (rather than just editing) problem ads, “they
theoretically could be a great partner. But that requires activity,
not just press releases.”

Boies, the lawyer who represented the Justice Department in
the break-up of Microsoft, said his firm researched Backpage for
a year before filing civil suits in Arizona and Florida earlier this
year. He acknowledged that “closing up Backpage is not going
to solve the entire problem. But it will save thousands and
thousands of lives.”

Boies echoed many in the police world when he said, “The fact
that taking out one sex trafficker doesn’t solve the problem
doesn’t mean you shouldn’t take it on, particularly when it’s the
most pervasive. And then work on some of the others. It may be
we’re going to need additional tools to take out some of the
other websites. We can deal with that as we go after them. We
need to deal with the websites now that we can deal with.”

8/27/20, 4:27 PM
Under attack, Backpage CoM das {ts WPROT AHaE antistygtfickins fon ng 3 A2B" FRAT OE SS * BAGS BLE .com/news/true-crime...

Dart said, “We can’t have something that’s right in front of our
faces, so actively involved with different crimes. We can’t just
stand there and do nothing. It could get worse? It’s already
pretty bad.”

Note: This post has been updated.

8 of 8 8/27/20, 4:27 PM
